Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday 3 May 2001.
Statement by the President
Ladies and gentlemen, as you know, even during the election campaign in the Basque region, ETA terrorists have been active in Spain. On 6 May, the President of the Popular Party in the region of Aragon, Manuel Giménez Abad, was assassinated in Zaragoza, and on 11 May, a car bomb exploded in Madrid, injuring thirteen people. On my own personal behalf and on behalf of the European Parliament, I immediately expressed our deepest sympathy and our sincere condolences to the family of Mr Giménez Abad. I have also assured the Spanish authorities of our support.
One thing at least emerges clearly from the results of the elections held in the Spanish Basque region: the Basque people, who turned out in force to cast their votes, have rejected violence. I can only hope, now, that this message will be heard by all the political powers.
I shall now ask you, please, to observe a minute' s silence.
(The House rose and observed a minute' s silence)
Agenda
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday 10 May pursuant to Rule 110 of the Rules of Procedure has been distributed.
As far as Monday, Tuesday and Wednesday are concerned, no amendments have been proposed.
As far as Thursday is concerned:
With regard to topical and urgent subjects of major importance, two amendments have been proposed.
On Human Rights, it is proposed that the second sub-item, 'Guatemala' , should be replaced by a new sub-item, 'Human rights situation in Cameroon' . This amendment was tabled by the Group of the Greens/European Free Alliance.
(Parliament gave its assent) Still on the subject of Thursday, 'Illegal exploitation of natural resources in the Democratic Republic of the Congo' , it is proposed by the Confederal Group of the European United Left - Nordic Green Left that this item should be replaced by a new item, 'Floods in France' .
Madam President, in voting as we did just now as a group on the Cameroon question, we were assuming that other groups would help us in raising Guatemala, the position of Rios Montt and the very serious human rights violations next month; we should also like to propose that this topic, major reports and the situation in Congo be dealt with next month, since we are directly involved as the EU and it appears that next month will be possible. In that case we can deal now with the serious situation regarding the floods in France. We therefore agree with the substitution proposal.
Mr van den Berg, I am happy to take note of what you have said but, as you know, it is the Conference of Presidents who will be examining the situation that you describe. It seems to me, looking at the group chairmen, that there is a certain degree of consensus about what you have just proposed. I think, in fact, that we can assume that things will move in that direction.
(Parliament gave its assent)
As far as Wednesday 30 and Thursday 31 May 2001 are concerned, no amendments have been tabled.
The agenda is thus adopted.
Speeches on procedure
Madam President, I have a point of order concerning the death penalty in the United States. I should like to ask you, if you have not already done so, to write to the President of the United States, Mr Bush, to ask that the death sentence against Tim McVeigh, the extreme right-wing terrorist bomber in Oklahoma, be commuted to life imprisonment.
This is on the basis of our longstanding opposition to the death penalty in the United States but in this particular case it is reinforced by the increasing evidence that the bombing was not carried out by a crazed lone bomber but as part of a conspiracy by the extreme right-wing Aryan Republic Army. To execute him at this stage would be to frustrate the search for truth and justice and serve the interests and ideology of the very people implicated in the crime.
Thank you, Mr Ford.
As you are no doubt aware, we have decided to agree to be joint organisers of an extremely important congress, to be held in June, on the universal abolition of the death penalty. We took this decision, within the Bureau and the Conference of Presidents, in order to proceed in the direction that you propose. Most unusually, the formal session will even take place in the European Parliament building, as a way of demonstrating our commitment.
Madam President, you mentioned the elections in the Basque Autonomous Community. The Spanish Reconquista of the Basque Autonomous Community has not succeeded. We, Euskal Herritarrok, have paid for that.
Yesterday's elections have been a rough competition on who is best to fight our political option. It is therefore not astonishing, if we appear as losers. The real failure, however, is that of the Spanish nationalists, the PP and the Socialist Party and the very government of Señor Aznar. They have not achieved their goal of ousting Basque nationalists from the autonomous government.
The election results give us a clear message. A large majority of the Basque people is urging political parties to come back to the 1998 agreement of Lizarra for a breakthrough from the actual situation. The European Union can no longer consider this issue as an internal question of the Spanish Kingdom.
Madam President, every time there is a killing in the Basque Country or in Spain, and this House carries out its dignified ritual of condemning these criminal acts and holding a minute' s silence, we are forced to listen to an MEP, a specialist in funeral addresses, taking the opportunity to spread his propaganda on a programme which we would respect if it were not tragically accompanied by crime and murder.
It is an unworthy and, above all, completely pointless exercise which is going to convince no-one in this House. I would ask him to apply his energy and his speaking skills, if he has any, to convincing his friends to stop their murdering. Thank you very much, Madam President.
Thank you, Mr Obiols i Germà. As you can imagine, the words spoken by the Member in question are very offensive to me too, and I should prefer not to challenge them, since I have no wish to become involved in such an outrageous and controversial debate.
Madam President. I wish to congratulate Mr Berlusconi on his splendid victory in the Italian elections. I hope that Mr Michel, the current Foreign Minister of Belgium, and his fellow travellers, the left-wing European press, will now shut up and respect the democratic choice of the Italian people with no more calls for Austria-style sanctions or interference by the EU.
I should like to remind the new Italian government of the commitment made by the previous government of Mr Amato and supported by all the MEPs of the governing coalition here in this House to end the shameful perpetual exile of the Royal House of Savoy and allow them to return to their country of origin by amending the Italian Constitution as soon as possible.
Madam President, I should like to raise a particular issue pursuant to Rule 44 (5) of the Rules of Procedure on priority questions, which the Commission must answer within three weeks.
I tabled a priority question to the Commission on 15 February 2001 on the work of the national land register in Greece. It is the only issue on which there is serious political disagreement between the Commission and the Greek government.
The Commission should have answered me by about 10 March. It has not done so. Parliament' s services have sent out four reminders. On 19 March, 2 April, 18 April and 2 May. The Commission has still not replied.
This being the case, I should like you to raise this matter in connection with this question in particular and the need for the Commission to keep to the timetable for questions which we raise in general.
Thank you, Mr Alavanos. Since I imagine that the Commission does not have any reply to give you at the moment, and someone is signalling to me that that is unfortunately the case, we must carry on reminding them. You can count on me to do that.
Madam President, now that the Italian elections have taken place and we can no longer be accused of electioneering, I would like to know whether you have received a new petition from the Spanish Supreme Court in relation to the waiver of Mr Berlusconi' s immunity and whether you are going to deal with it without further delay, since this document has been confirmed in eight judicial decrees, including one from the Constitutional Court which, as you know, is the highest judicial body in Spain, higher than the Council of State. The Supreme Court has the competence to approach this House directly to demand that a petition be processed.
I would like to know whether you have received it, in the terms that I have mentioned, and how you are going to proceed.
Mrs Sauquillo Pérez Del Arco, I am profoundly grateful to you for having raised this issue, thereby giving me the opportunity to provide Members with vitally important information. I have to say that I was dying to mention it, but it would not have been possible for me to take the initiative on this subject myself.
There is one essential point. The Spanish Minister for Foreign Affairs wrote to me a few days ago in order to pass onto me the opinion of the Council of State. You will remember, ladies and gentlemen, that this was what we were waiting for. The Spanish government had raised the matter with the Council of State, and the latter has issued an opinion. This opinion, I have to say, confirms the legal caution that I believed we would have to exercise. In other words, the Council of State takes the view that the request for the waiver of immunity should be sent to us by the Spanish Ministry of Justice, and not directly by the Supreme Court. That is the position. Of course it is not for me to comment on the positions adopted by the courts of the Member States. I think that would lead us away from the matter in hand. It is quite obvious, Mrs Sauquillo, that for my part I am waiting to receive this request, one of these days, via the official channels, in accordance with our Rules of Procedure. If the appropriate authority, which in the view of the Spanish Council of State is the Ministry of Justice, if, as I say, the Ministry of Justice sends me a request for the waiver of the parliamentary immunity of the Members in question, and of other Members as well, I shall of course refer it immediately to the Committee on Legal Affairs and the Internal Market, after having announced it in Parliament.
I believe that matters are clear at the moment. Moreover, for many of us they have always been clear. They have been the subject of a certain amount of controversial debate, which I personally regret. However, please believe me when I say that I harbour absolutely no resentment whatsoever against any individual Member.
Madam President, if I understood you correctly, the Spanish Constitutional Court has confirmed your opinion, and ruled that requests for the lifting of immunity, even from the Spanish Supreme Court, must be addressed to you through the Spanish government. There was some controversy over whether the stance you took was necessarily correct.
In the light of the situation, I should like to address a further question to Mrs Sauquillio: Do you know whether the dossiers are already on their way here? Have you been informed that the dossier is being sent to you again? Yes or no?
Secondly, did I also understand you correctly as saying that you intend asking the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs to deal with the matter as soon as the documents arrive? Will you be doing that directly, or will you be informing Parliament first? On the basis of what you yourself have said, you ought first to inform Parliament when you have received the file, and only then could you involve the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. That would mean that we could not expect the matter to come before the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs until after the next plenary session. That is why I am asking you quite specifically: will you be passing the files to the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs as soon as you receive the dossier irrespective of the plenary session, I mean the files on the presumed suspect Mr Berlusconi and the file on the presumed suspect Mr Dell' Utri? There are, after all, two cases here.
Thank you, Mr Schulz. First of all, I should like to thank you for having taken note of the Council of State' s decision and of the fact that the decision in question, that is to say the opinion of the Spanish Council of State, confirmed the legal caution which I had exercised. When I said that I harboured no resentment, I was referring to certain Members in particular. To some extent I was thinking of you, because it is true that you have had some very harsh words to say. However, that is all forgotten now.
I shall now reply very frankly and very clearly to your questions, and to the first one first. Have I received a new request, via the official channels, from the Spanish Government? The answer is no. So far, I have received nothing. Secondly, when I do receive such a request, I shall simply follow Rule 6 of the Rules of Procedure, which says that any request addressed to the President by the appropriate authority of a Member State - it is clear, therefore, that the authority is the appropriate one - that the immunity of a Member be waived shall be announced in Parliament - that is the rule - and referred to the committee responsible.
This being the case, I can confirm that the Committee on Constitutional Affairs is currently looking to see whether all this can be trimmed down and amended. You may not think that this is the best way to proceed, but for the time being, Mr Schulz, you will understand that I am applying the Rules of Procedure, as voted for by this House. That is the position, and I think I have made it very clear.
Madam President, I should just like to ask you whether it would be possible for you to pass on to us quickly the letters which you have received and to which you have just referred, so that we can see the exact wording.
Do you mean the letters from the Ministry of Justice and the Ministry of Foreign Affairs? By all means, in fact I thought that they had already reached you. Of course, we shall see to it immediately.
Madam President, I am delighted to be able to tell the House, which adopted a resolution on 5 April, during our last session in Strasbourg, calling for the release of Mr Tsiakourmas, who was kidnapped in Cyprus, that the kidnappers have released him. I am sure that Parliament' s steadfast and almost unanimous decision helped to bring about his release.
I should like to thank all my fellow Members for voting in favour of this resolution. I only hope that his release marks the beginning of a change in the behaviour of his kidnappers and that they allow Turkish Cypriots to contact their Greek counterparts, because then the irregular situation in Cyprus would be resolved very quickly.
Thank you, Mr Katiforis.
Manufacture, presentation and sale of tobacco products
The next item is the report (A5-0162/2001) by Mr Maaten, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text for a European Parliament and Council directive on the approximation of the laws, regulations and administrative provisions of the Member States concerning the manufacture, presentation and sale of tobacco products [C5-0086/2001 - 1999/0244(COD)].
. (NL) Madam President, this is already the third time that we have discussed this topic and the Council and Parliament spent an exciting night bringing things to a conclusion. It will surprise no one that the discussion in our Conciliation Committee that evening was dominated by the judgment of the Court on the tobacco advertising directive. There are many legal aspects attached to this and the question is whether we can now be certain about all the legal aspects that were raised. No, of course not. After all, we were dealing with a different case with different provisions attached in that judgment by the Court, but we certainly believe that we acted in accordance with the spirit of the Court' s judgment, and no more could be expected of us. Agreement was reached on the export provision, so that from 2007 onwards the same criteria will apply to tar, nicotine and carbon monoxide as to products sold within the European Union. In that sense things have been brought into line with the judgment of the Court. I am also happy to see that this topic has now also been raised in the World Health Organisation. We have reached agreement on the publication of ingredients and on the common list of ingredients. An extraordinarily important and pioneering provision. Ultimately the internal market is best served by a common regime in the field of ingredients and testing, as is public health. It is also important from the point of view of a possible future assessment of less harmful tobacco products. In relation to the regulation of snuff, for example; it is no secret that I personally belong to the minority here who felt it could perfectly well have been sold in the European Union, but we shall come back to that in the report of the Committee at the start of the next parliamentary term and probably also in relation to other, less harmful tobacco products that are still being developed. This topic will definitely be a political challenge to us all. We have reached agreement on warnings. In our view there can be no question of a ban on tobacco products and whether one likes it or not smoking is an individual, adult decision, as long as one does not harm others, provided it is based on adequate information. The consequences of smoking are so serious that consumers must be properly warned and we are now going further - though to my taste still not far enough - in the direction of the Canadian legislation, which is more intelligent that what we have been able to achieve so far in the European Union. I am very gratified that Member States have agreed to the option of printing pictures if they so wish and call on the Commission, when it comes to more detailed regulation at the end of 2002, to look closely at what has been developed abroad, for example in Canada.
Then there is the matter of misleading descriptions. Large cigarette manufacturers, such as Philip Morris, agree with what Parliament and the Council were trying to achieve on this point. Naturally a misleading description, whether a commercial brand or not, cannot be allowed on the market, but legally it is a difficult business, perhaps particularly when it concerns a word like "mild" . In the Conciliation Committee we finally opted for the formulation proposed by the Council which is based on the cosmetics directive and I believe that in so doing we have chosen a sensible path that is also legally sound.
I should like to take this opportunity to express my appreciation of the Council. Although the Portuguese Presidency worked on this in the preliminary stages and the Swedish Presidency in the final phase, I have the greatest appreciation for the French Presidency, which played a crucial role on this point and also for the Commissioner. Perhaps I may for once breach protocol and also mention John Ryan who has been active for years in the Commission on this matter and has played a crucial part. My thanks also to the parliamentary delegation for their patience during this odd conciliation night and to Sabine Magnano and Klaus Beyer for their administrative support, but I should like to single out Renzo Imbeni, our delegation Chairman that evening, who dragged away our major points from the jaws of hell or at any rate from the jaws of the Council. I also believe that the participation of non-governmental organisations and of industry was positive. They were able to achieve a lot with their contribution. It was a remarkable conciliation. I have three concluding observations.
In the first place, Parliament, the Commission and the Council gave a joint press conference which was a novelty and a positive experience. I should like to mention the rapid decision-making. In scarcely a year we managed to get this controversial and complex legislation carefully onto the statute book. Where are those slowly grinding Brussels and Strasbourg wheels that are always talked about?
Finally, the final result is, I believe, better than either the joint position of the Council or the final text of Parliament. This shows that the codecision procedure with equal involvement of Parliament, despite its cumbersome nature, is nevertheless the best way of reaching decisions in this Union.
Madam President, as the rapporteur has already said, this is not the first time that tobacco has been on the agenda. We have discussed it on a number of occasions. It is a thorny problem because various conflicting interests are at issue, especially those of health and of industry. These in turn involve largely small and medium-sized businesses, which form the heart of the economy. Jobs are also at stake.
It is good that the Commission should have come up with a new directive and should have taken the initiative in the health field of doing everything possible to combat the consequences of smoking, for example by reducing nicotine content, banning harmful substances, by warnings and better labelling, by highlighting the danger of passive smoking and through product information. In the field of the harmonisation of the internal market, it wants to do its utmost to combat different starting positions and to remove trading obstacles, by, for example, stating nicotine content, and by further harmonising policy on warnings and product information. I hope that we can really achieve reciprocal recognition of testing methods.
Exports to third countries are a sore point. Personally I take the view that what we regard as inadmissibly harmful to the inhabitants of the EU should not be exported to other countries, even if they have no legislation in that field. I deplore the fact that this may have adverse consequences for employment in certain countries. I would like to observe, however, that in my view more jobs have been lost through restructuring or the closing of companies by the industry itself than from political regulation. For that reason I am for the time being reasonably optimistic. I also believe that we have reached a reasonable compromise on transition deadlines.
As regards the legal basis, I would point out that this directive builds on three existing directives. I therefore assume that we have a good legal foundation, having listened to, among others, the legal advisers of Parliament, the Commission and the Council.
In conclusion two more general observations. The first is on young people and smoking. I would welcome it if the Member States could strengthen their efforts to advise young people against starting smoking, for example through pricing policy or, for example, by making points of sale unattractive and inaccessible or by prohibiting the free distribution of cigarettes on café terraces or near schools. That is not universal.
A second observation concerns the subsidies on tobacco. On the one hand we have this directive aimed at discouraging smoking which points out the health dangers, but at the same time Europe continues to give huge subsidies for tobacco growing. It is my view that these should be gradually phased out.
Finally, I should like to compliment the rapporteur on the end result and thank him for the successful cooperation.
Madam President, we have reached the final stage of this major directive. The agreement reached in the Conciliation Committee endorses the rapporteur's excellent work and consolidates the climate of cooperation established in this House on a matter which is so very sensitive for the European citizens. The text upon which we are about to vote is a considerable improvement on the text proposed by the Commission and an even greater improvement on the situation prior to that.
For once, the rules harmonising the internal market have given greater consideration to the health of the European citizens than to the interests of the large manufacturers. This text is, once and for all, a significant example of how the European Union intends to respond to the citizens' ever-increasing demand for protection of their health. We hope fervently that other sectors, such as the food safety sector, will soon follow suit.
Without plunging straight into a discussion on the content of the agreement, I would like to stress two key points. The first is the extension of the obligation to apply tar, nicotine and carbon monoxide ceilings to cigarettes intended for third country markets as well. This measure was at the centre both of the debate in the Committee on the Environment, Public Health and Consumer Policy and of debate in Parliament. Some people, protecting the interests of exporting companies, maintained that this act would certainly not represent a Union contribution to the improvement of world health, while others took the line that what is harmful to Community citizens is also harmful to third country citizens, making clear, at the same time, the need for a sufficiently long transitional period to give operators in the sector the chance to convert to other production areas. We advocated the latter approach, and the text adopted in conciliation takes this line.
The second key point concerns the definitive regulation of the substances added to tobacco products. Indeed, in addition to being used to achieve the characteristic flavour and aroma of a certain product, these substances serve to increase the dependency of smokers. Our directive will mean that, not only will manufacturers and importers of tobacco products have to declare the exact composition of products placed on the market but they will also have to justify the inclusion of every single ingredient. Moreover, by 2004, the Commission will have to present a proposal defining a common positive list of authorised ingredients. These are not minor measures. Along with the banning of descriptors and the increasing of the area devoted to medical warnings, these measures can genuinely make a major contribution to the fight against smoking.
Madam President, it is customary in this House to congratulate rapporteurs at length and I often think that this is something of a waste of time when we have so few seconds at our disposal anyway. Surely it is axiomatic that rapporteurs do their work well? However, I should like to make an exception for Mr Maaten. Because this report proves that if one plays an active role as a rapporteur and hence also takes consultations with the Council and the Commission very seriously and makes a point of getting people together around a table, one can actually succeed. That is of course also dependent on the Commission and the Council. That is why it is gratifying that we can present this example at the end of the Swedish Presidency. In fact you could take this report into the schools and say: Look, this is an example of the way in which a European directive can be produced through consultation between the Commission, the Council and Parliament. I wish that were the case on more matters.
Now to come to the point. I have been in politics for quite a time and when I first took part in framing legislation on limiting advertising and on warnings on cigarette packets, it was actually seen as something completely absurd by many of my colleagues. Since then the fight against tobacco addiction and the regular use of tobacco has become universally accepted. Still, there are differences. I remember that on the first occasion when I went to Sweden for a meeting - I still smoked at the time - the smokers were put in a separate room together, where of course it stank terribly. That was where you had to smoke, but it did not taste good at all. Smoking was completely forbidden in the meeting room itself. There was a sign, and I had never seen that before since I came from a culture where meeting and smoking were as it were associatively linked. I now observe that the social pressure on smokers has increased in most countries and that great progress has been made thanks to the campaigns, despite scepticism about them many years ago. The number of non-smoking train compartments must be increased everywhere. More and more we insist on using and meeting in non-smoking areas. Nevertheless social pressure must be stepped up to a point where young people especially do not start smoking, and women to not take up smoking either. It is painful to see that despite the campaigns so many people are still starting to smoke. I experienced first hand that giving up smoking is a lot more difficult than starting. Having said this I hope that the strict regulations that run counter to the spirit of the lobbyists and their interests, will be followed up, and I believe that the measures proposed by Mrs Martens to abolish the subsidising of tobacco growing might give a healthy impetus.
Mr President, as we are all aware, smoking tobacco has many serious effects on public health. It is important to note that these do not just affect smokers themselves, but also those who spend time in smoky environments, those with allergies as well as many others. Smoking also leads to substantially increased health care costs in many countries. In our capacity as politicians, our task is to warn of the risks of smoking, to reduce the harmfulness of tobacco products and to attempt to get rid of misleading marketing.
I consider that the conciliation we have achieved with the Council of Ministers is an obvious step in the right direction in this area. In the GUE/NGL Group, we are, for example, particularly satisfied with the requirements for a lower tar content, the limit values for nicotine and carbon monoxide, clearer warnings and the requirement for companies to list additives. We see the results in these areas as major progress.
In two areas, we would have liked measures to have been taken more quickly, but we feel that we are at least on the right track. This applies to the ban on misleading brand names, for which no date has been set for implementation, something which we would have liked to have seen. This will have to be a future task. There is at least one commitment in this direction for the future. We would also like there to have been faster progress regarding export bans on tobacco products that are not approved under EU rules. It is rather embarrassing that it is all right to export what we consider to be dangerous to health in our own countries. We should have preferred to have seen these products banned simultaneously in the EU and for export, but at least a ban has been set for the year 2007.
Earlier in this conciliation, Swedish snuff was discussed, and we believe that a good solution has been arrived at in this area too. It means that the exemption under which Sweden may keep its traditional snuff will be retained without the market in other EU countries being opened up. We believe that other EU countries have the right to refuse this product if they wish to forgo it, which no doubt a number of them will.
Overall, we are very satisfied with the result of the conciliation and feel that the rapporteur has done a good job. If we were to be slightly critical, we could say that the EU has problems of credibility when it comes to its tobacco policy as a whole. Possibly EUR 1 billion per year is still spent on subsidies for tobacco cultivation. If we are to make our work on combating the harmful effects of tobacco smoking more credible, it is perhaps time to start phasing out these subsidies.
Mr President, I am pleased to have the opportunity to speak on this very important subject. I congratulate the rapporteur for his handling of this report through three readings and lengthy negotiations with the Council in the conciliation process. The final text which we will vote on tomorrow is to be welcomed as the fruit of successful negotiation. The House has made it clear from the beginning that we expect strict rules to be applied in the whole area of producing, packaging and marketing cigarettes and other tobacco products.
It should be noted that 80% of first-time smokers in the EU are below the age of 18. Statistics suggest very clearly that in the EU smoking kills half a million people annually. Cigarette smoking is the cause of fatal diseases amongst a quarter of all smokers. Smoking causes 85% of all cases of lung cancer and half of all premature deaths among life-long smokers are caused by the use of tobacco.
The new regulations being proposed will be a significant step forward. Member States have been attentive to the concerns expressed by Parliament and have taken the most important aspects of our recommendations on board. In Ireland smoking kills six times as many people per year as road accidents, work accidents, murder, drugs, suicide and Aids combined. Seven thousand deaths occur in Ireland each year from tobacco-related illnesses and one third of these occur before the age of 65. Twenty-five per cent of all heart-related diseases are caused by smoking. In conclusion, these are astonishing statistics which I am confident this Parliament will continue to work to reduce.
Mr President, in the time it takes me to make this speech an estimated four people will die in the EU as a result of smoking. Smokers are less long-lived and their health is less good. Smoking is therefore a serious threat to public health. Reason enough to discourage smoking then. However, many people already smoke. In Northern Europe these turn out to be people with low educational attainment and lower incomes. Because of the addictive effect giving up proves very difficult. Unfortunately it is still the case that many young people start smoking. The policy of tobacco manufactures expressly targets this market by giving cigarette smoking a tough and sporting image in advertising. Once the tobacco industry has won over a young person, it is generally assured of another regular customer. Customer loyalty is further strengthened by increasing the addictive effect through additives that facilitate the absorption of nicotine. In addition the tobacco industry tries, through the use of misleading messages like 'mild' and 'light' , to create the impression that the tobacco products concerned are less harmful.
The directive at present being finalised is an adequate response to the above-mentioned problems. I should also like to thank Mr Maaten from this platform for his great commitment and for the result achieved. The Swedish Presidency also ensured that this file was processed quickly, for which it earns my praise.
However, when in December last year Parliament had approved 32 amendments on second reading, things looked very different. There were disappointed noises from the Council. Obviously it had not been expected that Parliament would want to change so much in the common position. Indeed, the Netherlands Minister of Health felt that the European Parliament was weakening the directive. However, I believe that most amendments were an improvement of the common position.
It is reprehensible that this Minister should have criticised the 'questionable' role of the European Parliament on the grounds that Parliament was dancing too much to the tune of the cigarette industry. It is true that the cigarette industry lobby was working flat out, but obviously with little success, and just as well too. The European Parliament even wanted to make the warning message on a packet of cigarettes more forceful by replacing the general warning 'smoking kills' or 'smoking can kill' with more confrontational texts like: In the EU half a million people die each year from the consequences of smoking, or smoking causes cancer and heart diseases or passive smoking is harmful to those around you, especially children. In fact that is more accurate, since no one dies immediately as a result of lighting up a cigarette. Unfortunately, however, these texts from the Council were not changed.
Other unhealthy results of smoking included blackened smokers' lungs and rotten teeth. Therefore I see no objection to confronting smokers on cigarette packets with what they are doing to themselves and to their environment. It is precisely the intention that confrontation should have a preventive effect. I am therefore gratified that Council has adopted this idea from Parliament. I also support a ban on misleading messages, such as 'mild' and 'light' .
Another positive point is that in the preamble attention is drawn to additives which heighten the addictive effect. Although an outright ban on the adding of ammonia or ammonia compounds would have been preferable.
Finally, Mr President, I again feel obliged to emphasise that European policy is inconsistent. On the one hand the use of tobacco is discouraged, on the other over EUR 1 billion is spent annually on tobacco subsidies. I feel that many more roll-ups will be made before these subsidies, which now simply go up in smoke, are reduced to zero.
Mr President, I would like to say that I think that this is a very important matter that we were dealing with today and that we must decide on tomorrow. I believe it can be said that there is no greater killer on the grounds of lifestyle than cigarettes. It was good that the industry did not succeed in getting Parliament and others to falter in connection with the legal basis. Now, we will actually obtain a reduced nicotine content and tar content in cigarettes, and we will also obtain some rules on the additives that the industry has used to date. These are substances that have helped to make cigarettes even more habit-forming than they would be without these substances. In actual fact, it is quite incredible that this method of production has been accepted until now. It is good that we are going to do something about it.
I would also like to point out the new labelling rules - the new rules on warnings on packets. I believe that the rules that we will now have will make it difficult for consumers of cigarettes - and new potential consumers of cigarettes - not to be aware that cigarettes are actually very harmful to health. It is also good that we will obtain some rules on the specific positive designations that it has been possible to use for cigarettes, such as 'mild' and 'light' . This should have happened earlier, but it is good that there will now be rules. I believe that these types of designation are very misleading and give a false impression. They create a false sense of security among consumers.
Finally, I would like to mention exports. We have had a discussion concerning what I will call export hypocrisy in this matter. It cannot be right for us in the EU to sell cigarettes outside our own region that we believe are so damaging to health that they should not be used by our own citizens. There will be a transitional scheme for these exports. I do not think that this was necessary, but it was, of course, a political compromise. At any rate, we can be pleased that there is a time limit of a maximum of three years on this hypocrisy. I believe that, all in all, this is a good day for EU health policy, and one with which we can be very satisfied.
Mr President, it has taken nearly a year and a half to conclude this tobacco directive, and I wish to thank the rapporteur for all his hard work.
This piece of legislation will have a dramatic impact. It will transform the way in which cigarettes are sold in Scotland, the UK and the whole of the European Union. The directive will reduce the most addictive and dangerous substances in cigarettes; it will ban the use of misleading descriptors such as 'ultras' , 'lights' and 'milds' and it will introduce giant health warnings.
Through the work of MEPs we have also been given a guarantee that the Commission will draw up new rules on the use of picture health warnings on cigarette packs by December 2002. After decades of deception and misinformation from the tobacco industry, the message about the true cost of smoking will finally start to hit home.
As we all know, smoking is the biggest cause of preventable illness and disease across the European Union. Over half a million people in the EU die needlessly each year from smoking. In fact, someone diagnosed with lung cancer has an average of between three to ten months of life left.
At the end of this month there is the World No Tobacco Day. There is no better way of celebrating this than by the coming into force of this new directive next year. At this point I should like to encourage colleagues to sign the written declaration for an EU No Tobacco Day.
However the battle against big tobacco continues. I look forward to the new proposals for a tobacco ad ban which the Commission will be introducing shortly. One life lost due to tobacco is one life too many.
Mr President, honourable Members, it is with great pleasure that I reply to this debate on the report of the Conciliation Committee concerning the tobacco products directive. This directive is the culmination of several years of hard work by the Commission on the basis of the best scientific advice.
We have developed and proposed a qualitative step forward in protecting public health, working within the confines of the legal basis for completion of the internal market. The directive before you today will represent a significant improvement on our current legislative position and fill many of the gaps, which have made the current rules ineffective.
The present directive will put the European Community at the forefront of efforts to control the death and disease caused by tobacco consumption. In this way, the addiction of future generations of young people has been taken seriously, and a framework created to reduce the enormous harm caused by this product.
I need hardly remind Parliament of the level of health damage from tobacco to our population which exceeds that from more widely debated causes. The World Health Organisation estimates tobacco-related deaths in the Community to be more than half a million a year. This does not include the number of smokers who suffer from serious and debilitating illnesses, such as respiratory disease and heart disease. This makes tobacco control the most import tool in reducing death and disease in our midst.
I must here compliment Parliament and in particular the rapporteur, Mr Maaten, whose amendments have substantially improved and completed this measure. The Commission was happy to accept many of these amendments. Mrs Maes, in her contribution to Parliament, made a statement that this was a textbook example of cooperation between the three great legislative institutions of the European Union; I would echo that, but refer also to the role of the Court of Justice in its judgment in the case relating to the advertising directive. I would go further and, say echoing what Mrs Maes has said about this being a textbook example, that this issue - the story of tobacco and the legislation of tobacco - both in the first advertising directive that I am bringing forward soon and this particular directive, is worthy of close examination by any serious student of the European Union or law student. It provides a clear example of how all the institutions can work well together in formulating policy and bringing forward that policy in the form of valuable legislation within the confines of the competences laid down in the treaties amending the Treaty of Rome, and will allay the fears of anybody who has concerns about the European institutions becoming too powerful, because the lines of demarcation are clearly set out by the Court and respected by the institutions in respect of this legislation.
In short, this is a textbook example as Mrs Maes has said, worthy of further study by young students. This directive recasts several existing directives from the late 1980s. We have used this proposal to update and complete existing instruments on the basis of scientific developments, including, for the first time, several important harmonisation measures.
I should like to mention the setting of a reduced tar ceiling in cigarettes and the creation for the first time of a ceiling for nicotine and carbon monoxide. These ceilings will directly attack the agents in cigarettes responsible for cancer, addiction and cardiovascular disease. We are not, however, aiming at producing a safe cigarette, since such a product cannot exist, but simply to reduce the most dangerous product constituents.
Importantly, these rules now apply to all imported products and to all products manufactured in the Community. Thus, we will not export products, which are considered inappropriate for our citizens. Equally, given the significant amount of smuggling, we do not run the risk of unsafe exports coming back onto the Community market.
I have been particularly upset at the cynical efforts of the tobacco industry to use the spectre of job losses to threaten this measure. The same threats were also expressed when the original tobacco directives were adopted in the late 1980s. They were not true then and they are not true now. There is no room for double standards for our own citizens and for others when we are talking about an addictive and deadly product.
Another innovation in this text is to require the declaration of additives in tobacco products - potentially the most important single measure contained in this legislation. Currently we do not know what these additives are at Community level and, more importantly, why they are added to the product. Manufacturers and importers will in future be obliged to declare these constituents.
We will then move towards preparing a legislative proposal when these data are provided. This will be done before 31 December 2002. I am happy to say that preparations for this consequent legislation, arising from the furnishing of this data, will be undertaken during my mandate as a Commissioner. In the meantime, Member States remain free to protect their consumers.
Another important component of this directive is the substantial increase in the size of health warnings on packaging. They will be increased to ensure that consumers are fully informed of the health risks they run and, for the first time, information will be provided on how to get help to stop smoking. The previous rules were worded too loosely and the new directive makes sure that the warnings will be printed in colours that are clearly readable and cannot be disguised as at present.
As a result of an amendment from this House, the introduction of colour photos on warnings is to be introduced for the first time. This will greatly increase the impact of these warnings.
In recent years research has shown the importance of avoiding misleading product descriptors on tobacco products which may make the consumer believe that a particular product is safer than another. This directive introduces a requirement not to use such misleading terms on tobacco products. As such, it aims to protect smokers and non-smokers alike from misleading representations of the dangers posed to them by such products.
In order to provide a mechanism to keep these rules up to date, we have also included a provision for regular Commission reports and a committee procedure.
In a previous declaration when the first reading took place, I undertook to consult with tobacco experts in drawing up this report and any subsequent proposals. I can inform you today that work is already under way to reconstitute the Commission's Advisory Committee on Cancer Prevention and to create its working group on tobacco. However, I must draw your attention to the difficulty the Commission envisages in respecting the deadline imposed in Article 5(3) of this text, which leaves little time to consult these committees and subsequently to adopt rules for the use of colour photographs on warnings.
In the coming weeks, I also hope to meet my undertaking to present a new proposal on tobacco advertising and sponsorship. This will replace the directive annulled by the Court of Justice last October.
I also regard the Community's legislative activity as complementary to that under way in the World Health Organisation Framework Convention on tobacco control. I welcome the presence of an observer from the European Parliament in the Community delegation, appropriately Mr Maaten, which early this month met in Geneva when the second round of negotiations for this convention took place.
Finally, let me again express my appreciation for your support and confidence in ensuring the rapid adoption of this important directive and for the words expressed in respect of the Commission's involvement. I should like to play tribute in particular to Mr John Ryan and the significant contribution he has made to this issue over the years.
I hope it will be seen in coming years that this directive is a keystone of our efforts to reduce the damage to health by smoking.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow, Tuesday, at noon.
Animal nutrition
The next item is the debate on the recommendation for second reading (A5-0136/2001), by Mrs Paulsen, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to adopting a European Parliament and Council Directive amending Council Directive 95/53/EC fixing the principles governing the organisation of official inspections in the field of animal nutrition and Council Directives 70/524/EEC, 96/25/EC and 1999/29/EEC on animal nutrition [13724/1/2000 - C5-0047/2001 - 2000/0068(COD)]
Mr President, Commissioner, ladies and gentlemen, the Council has accepted most of the proposals approved by Parliament during the first reading. We have succeeded in getting the most important issues of principle through, for example, that the user stage, that is, those who feed the animals, is also to be covered by the controls. This is a success, since approximately two-thirds of all animal feed in the European Union is produced on farms.
However, what the Council - and possibly also the Commission - has not taken note of is the fact that we have replaced the word 'contaminated' with 'contain undesirable substances' . We are not, in fact, playing with words here. The term 'contaminated' must be defined in purely scientific terms with reference to substances and/or bacteria that have been added from outside, whereas 'contain undesirable substances' also includes those substances that are formed naturally, e.g. in the course of storage, when fat oxidises and mycotoxins are formed. There are lots of substances that are clearly inappropriate in feed, but which do not come from outside. They have arisen in natural processes which really should not have taken place. Hay should not be allowed to go mouldy, since this makes it downright dangerous. I have reintroduced all the amendments to the effect that 'contaminated' should be replaced by 'contain dangerous substances' .
We have also reintroduced Amendment 24 from the first reading, which deals with Community controls. In this case, the Council referred to a conciliation made with Mr Staes after we had started working on the report in the first reading. I have now changed the amendment to include the wording of the TSE regulation that was approved at the first plenary session in Brussels.
We should endeavour to create legislation that is clear, consistent and easy to grasp. That is why I have chosen to copy the wording of the TSE regulation on Community controls word for word. It is easier for those who have to deal with the laws and who have to comply with them if at least the standard provisions that recur in directive after directive are worded the same. I think that this is very important. Mr Staes will submit an oral amendment in this area which involves a certain expansion, and which I am able to approve.
It is of crucial importance that we get a comprehensive control system throughout the Union. Creating good laws throughout this food safety chain that we are now working on does not involve particularly great difficulties, but it does involve hard work. The big problem comes with control and compliance. Good laws are all very well, but they are just words on paper unless we have effective control and compliance.
Mr President, Commissioner, ladies and gentlemen. We now have before us the Council' s common position on amending the directives containing basic rules for the performance of official inspections of feed and concerning animal nutrition. Mrs Paulsen has at the end again made the reason for this clear.
The crises and scandals of recent years have made a revision of the rules concerning feed an urgent necessity. Amending the directive will harmonise the conduct of official feed inspections in Europe and enshrine them in law. Member States will now be obliged to introduce appropriate emergency measures to deal with serious risks involving feed.
The Commission is empowered to adopt temporary precautionary measures if animal nutrition products manufactured in the EU present a serious risk to humans, animals or the environment. Member States are obliged to inform the Commission immediately and in full of any case of contamination. This will ensure that the Commission is able to act at once.
Member States must also prepare an annual report of all incidents and irregularities involving feed and forward it to the Commission. The Council has accepted the European Parliament' s core demands for comprehensive feed inspections, namely the use of a generic term covering all products intended for use in the food and feed chain down to the final consumer. These were included in the common position. This took account of the intensive debate in the European Parliament. At this point I should like to thank the rapporteur, Mrs Paulsen, sincerely for her handling of this difficult task.
However, the Council was unable to comply with Parliament' s call for the directive also to be extended to changes that occur as a result of faults and flaws in the manufacturing process. Mrs Paulsen has just referred to this. For that reason, the rapporteur has retabled the corresponding amendments from the first reading in the slightly modified form required, as she has described. The report was accepted unanimously by the Committee on the Environment Public Health and Consumer Policy.
The adjustments made to the tabled amendments were necessary in order to bring them closer to the corresponding articles of Directive 1999/29/EC on undesirable substances and products in animal nutrition. They were also brought into line with the corresponding article of the TSE Regulation on Community inspections. Acceptance of the amendments would create a uniform, clear and transparent inspection system tailored to the new requirements of the time.
Mr President, I also wish to congratulate Mrs Paulsen on her diligence in preparing and seeing through this report, and to echo a previous speaker who said of Mr Maaten's report - but it is equally true of this one - that it is a model of the second-reading procedure.
We are gathered here with a reasonable unanimity in the committee, with a very modest number of amendments but with an absolute certainty that we want to press our point. If codecision is to have any meaning, that is a position we will maintain to the end.
I am putting the position of my group in the absence of Mrs Roth-Behrendt who, as some will know, is in hospital in Berlin. I saw her last week in Berlin and I am sure she is making a rapid recovery and would wish all to know that her heart remains in our proceedings in these matters of food hygiene and food safety.
There are only six amendments which the House has to consider tonight: five from the committee as a whole and the sixth tabled by the Group of the Greens/European Free Alliance. My group supports all of them for one simple reason: we surely should have learned by now the lesson that precision and targeting of possible dangers in animal feed is of the essence of the precautions that we need to take.
Over the last two or three years we have seen enough of the dreadful practices in parts of the animal-feed industry, sometimes practices that were already illegal according to the rules of those days. They need to be tightened up quickly. Precision is at the heart of what Mrs Paulsen has had to say to us today. Precision in language most of all: the word "contamination" is not satisfactory when it is used in the phraseology of the food authority proposals, which we will be discussing shortly. It is not sufficient where we need to be able to have a further process of scrutiny and inspection of damaging materials that may be inserted very early on into the manufacture of animal feed.
I am very glad that one important principle is enshrined in this report as it goes through to the next stage: animal feed should be taken as seriously for all of us in our own interests as human food. The two are more or less indistinguishable, both in their effects on human kind and on the animals with whom we share this planet.
There is an election going on in Britain and yesterday I was doing my stuff on the doorstep in a country village. People were asking whether veterinary inspections were secure and safe and could possible be self-policed. I have known and represented that place for 30 years. Ten years ago you would never have heard these considerations. The fact that they are now paramount argues the case for this report.
Thank you very much, Mr Whitehead.
I would ask you to give Mrs Roth-Behrendt our best wishes for a speedy recovery.
Mr President, Commissioner, on behalf of my group I would like to thank my colleague for her very creditable work. The purpose of my speech is mainly to state that we support the amendments the rapporteur has tabled. They are most justified with regard to the users of animal feed, the farmers.
The term "official inspections" used in the title of the report is a very telling one, as there has been no comprehensive system of official inspections, the consequences of which have been dire. Furthermore, the way the inspections are defined and described, including the notion of all "products for animal nutrition" , is, in my opinion, excellent. The amendments also emphasise the need to take account of faults and flaws in the production process. This is also only right. One or two amendments likewise very aptly stress the importance of inspections. For example, the notions of 'country of origin' and 'Member State of destination' and co-operation between them, with all their attendant obligations, are described. Co-operation and inspections must be conducted transparently, including checks made in Member States as mentioned in Amendment No 5. This amendment also states that experts should be provided with "all the assistance necessary for carrying out their duties." Such definitions and specifications make excellent terms of reference for this directive, its implementation, and its monitoring.
Finally, I would like to make one point, Mr President. We will recall from recent history such matters as dioxins and the use of swill in animal feed. We are moving towards an enlarged EU. The future Member States are predominantly agricultural countries. It is therefore excellent that the vital matters that are in our hands - such as that of official inspections - are to be straightened out first.
Mr President, I join in the compliments to the rapporteur for her dedication. Animal feed or, more appropriately, the ingredients used in its manufacture are understandably central to the regulations governing food safety and consumer protection. This Parliament and the Commission have certainly burnt the midnight oil putting in place controls which must eliminate for all time the reoccurrence of BSE or the dioxin scare, which has cost farmers and the food sector dearly and caused so much worry to consumers.
We have learned an expensive lesson but one that marked an important turning-point in EU food production and one from which we can benefit in the long term. There is no place for dissidents in this new regime and those found in breach must be strongly disciplined.
While it is not a time for apportioning blame for what has happened, I believe farmers were by and large innocent victims of sections of an unscrupulous animal-feed sector, some of which resorted to the use of sewage sludge as an ingredient in animal feed, while others continued to use illegal meat and bone meal.
Mr President, ladies and gentlemen, I would first like to thank Mrs Paulsen and the Committee on the Environment, Public Health and Consumer Policy for the broad support given to this Commission proposal concerning controls on animal nutrition. I am also grateful to this Chamber, because adoption of this proposal will mean the fulfilment of one of my first commitments to improve food quality and safety.
As you know, the proposal was articulated on three main issues. The first is the obligation for Member States to have contingency plans in place to deal with feed emergencies. Secondly, it will provide a legal basis for the adoption of safeguard measures for products originating within the Community. Thirdly, it will provide a system to exchange information in the field of animal nutrition, with particular reference to a rapid alert system.
The common position adopted by the Council last February, which was also endorsed by the Commission, improved the Commission proposal. The three main issues of the proposal were properly addressed in the common position, which also includes many of the suggestions made by Parliament in first reading.
I am satisfied that this agrees with the most fundamental parts of the common position. Concerning the amendments tabled for this Parliament, the Commission can accept Amendments Nos 1, 2, 3 and 4, which will improve the clarity of the text. The Commission can also accept Amendment No 5, because it takes into consideration the evolution of other important legislation in this sector, such as the TSE regulation approved by the European Parliament at the last Parliament part-session. In principle, the Commission accepts the legitimate expectation of informing the European Parliament on the inspection results. However, the way Amendment No 6 is drafted cannot be accepted because it does not foresee informing the other Member States for the sake of consistency. I understand that it was intended to put forward an oral amendment to include this reference; and if that, is done, I am in a position to accept that amendment too. If that oral amendment is tabled, it will take the place of Amendment No 5. So be it, the Commission can accept that.
In summary, I am pleased to say that the Commission can accept Amendments No 1, 2, 3 and 4. Amendment No 5 is accepted while Amendment No 6 is not accepted unless in the form that I suggest, which I understand Parliament may put forward.
The five amendments to the Paulsen report are correct in terms of the principles and I hope that the Council will also agree that they deserve to be incorporated in the final directive.
Goodwill has been shown for this dossier by all the institutions and I hope that the final directive can be approved quickly. I am grateful for the constructive approach taken to this dossier by the European Parliament.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow, Tuesday, at noon.
Mobility in teaching and training
The next item is the debate on the recommendation for second reading (A5-0115/2001), by Mr Evans, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the common position adopted by the Council with a view to adopting a European Parliament and Council Directive on mobility within the Community for students, persons undergoing training, young volunteers, teachers and trainers [13258/1/2000 - C5-0029/2001 - 2000/0021(COD)]
Mr President, this report comes from a Commission proposal presented in January 2000, a proposal drafted under Articles 149 and 150, which called on the Member States to foster the mobility of people undertaking a course of study, a period of training, voluntary work, or work as a teacher or trainer in another Member State, whether on a Community programme or not. When this recommendation from the Commission was presented to Parliament, it was very quickly clear that it was a flawed document and indeed the Commission accepted this itself. Perhaps with hindsight it might have been easier if we had rejected it some 18 months ago and started again, but we did not and I and colleagues have worked hard to present something to Parliament and to salvage something from it.
At our first reading in Strasbourg last October, Parliament voted amendments which I felt would improve the quality of the text, and I announced some of the irregularities and flaws to which I alluded a moment ago. We also sought to extend the scope of the original proposal, for example to include researchers, as had been requested by the Committee on Employment and Social Affairs. Thirdly, we called on the Member States and the Commission to set targets and precise goals to measure the progress towards the goals that had been set, i.e. to set indicators to monitor them.
Colleagues may recall this report came before Parliament at a particularly sensitive time for the Commission. I understand that it was anxious to match action with resources and for that reason it rejected all those amendments that required it to take follow-up action. It did not reject all the amendments, only those that asked it to take follow-up action, something that is particularly important. It also rejected anything related to researchers, which I understood.
Since then, I have had lengthy deliberations and negotiations with Commission staff, whom I thank for their time, with the French Presidency, which prioritised this report, and indeed latterly with the Swedish Presidency, which has equally been generous with its time and energy.
We looked at ways to cover the following important areas: the nature of voluntary work and administrative, financial, linguistic and cultural obstacles to mobility. The common position which has now been arrived at contributes to the clarity of the text, particularly where it deals with third-country nationals. It rejects, however, most of Parliament's amendments on social security and social protection rights, areas that we felt were crucial for interest groups, for students, teachers and others. This is why we have had to make a few amendments to the common position.
I presented six amendments at second reading, which refer in particular to the action plan that stemmed from the Nice Summit, which it is important to refer to because it clarifies many of the points that we wanted to raise. I have asked for some follow-up action from Member States. I have looked at ways in which we can reduce the administrative costs of implementing this recommendation. I have clarified, I hope, the follow-up action that is expected of the Commission and removed an unnecessary and potentially harmful qualification in the common position.
All of these amendments are admissible and I have had discussions again with the Swedish Presidency to make certain that they are in line. There will be one or two small technical points that I would like to bring up tomorrow as oral amendments, just to clarify the text and for the sake of linguistic consistency. I want to make the report unambiguously clear so that it can go through and Member States are absolutely clear what is expected of them. As a result of this report we will be taking a few, albeit tentative, steps towards creating mobility for those in education, teachers, students, academics and others, so that they can actually move from one country to another within the European Union, make that a reality and take a first step forward.
Mr President, we have previously discussed the tobacco directive, a very controversial topic involving many conflicting interests. We are now debating a report about which in my view there is very little difference of opinion. In the Committee on Culture, Youth, Education, the Media and Sport the report was unanimously approved, and I should like to compliment the rapporteur, Mr Evans. I am happy with this report. It further strengthens the joint position and has also taken account of the conclusions of the Nice Summit. The mobility programme gives students, teachers, volunteers, placement students and others the opportunity of gaining experience abroad. With an internal market that is operating more and more efficiently, in which people increasingly go and work in other countries, and with an increasingly multicultural society that is extremely important. That experience may lead to increased knowledge of various languages and cultures, even in European countries.
Perhaps even more importantly, Mr President, it has been shown that participants, develop a greater sense of Europe, the European intellectual tradition and the importance of European cooperation. For that reason also it is a good and extremely important programme. That is why it is a pity that, as we know, there are quite a few obstacles facing those wishing to avail themselves of the mobility programme. Barriers, for example, in the field of social security, medical expenses insurance, residence permits, recognition of study credits, language problems, etc.
At the first reading a first initiative was taken towards measures that would remove these hindrances. In the joint position, I feel, a good compromise was reached and in any case it is another step in the right direction. It was possible after all to further improve the text of the recommendation. There are further guarantees that Member States will not use the freedom of manoeuvre offered by the treaty in such a way that the free passage of individuals is, in practice, unnecessarily impeded.
I should also like to seize this opportunity to highlight yet again a problem that has existed for years, and has been known about for years, and about which complaints are heard whenever one visits one' s constituency, and that is the enormous bureaucratic maze facing anyone wishing to use this programme. There is a mountain of red tape. I am therefore glad that the report on which we are voting this week provides for an evaluation, a report on the implementation of the programme and the measures taken by Member States in this area. I hope, Mr President, that the cumbersome working practices and procedures will be included in this.
Finally, I welcome the Commission' s intention to make such a recommendation for researchers. As the rapporteur has already said: they experience the same obstacles and I am delighted that the Commission hopes to be able to present a recommendation on the subject shortly.
Mr President, the reason why I am taking the floor is because of my pleasure at the result that has been achieved. This is a great day for education policy throughout Europe. The adoption of this recommendation must inevitably lead to greater mobility of students and others in education, and the mobility of students is of the utmost importance for the continued development of the European Union. The more people that move to another country for a period - whether for education or for work purposes - the greater will be the understanding between our peoples at a human, cultural and professional level. Understanding is the 'glue' that is required to bind the European Union together. The greater the mobility of students and others, the more strongly this 'glue' will be able to hold the European project together.
The second major gain is that we will see better adaptation of the workforce to the international labour market and to the labour market of the future, which will be characterised by flexibility and the ability to adjust. It is quite simply essential for Europe to meet these requirements if we are to hope to keep up with the other major economic players on the global stage. The Americans have a very high degree of mobility among students and among their workforce. This is undoubtedly an area in which we can learn something from the United States.
I must therefore say thank you - a big thank you - and congratulations to Mr Evans, who has done some very substantial, first-rate and persistent work in connection with this report. I will also allow myself to express pleasure at the fact that this recommendation is directed at people in the applicant countries of Central and Eastern Europe. It is of the utmost importance that young people from the applicant countries also participate in the EU' s education programmes. In this connection, it might be asked whether the EU' s education programmes are adequate. We should look at whether they can be made more efficient and possibly expanded, so that more young people can go and study abroad. All young people should try to study in another country sooner or later in the course of their education, and it is also similarly important for teachers and volunteers to receive inspiration from elsewhere. We are on the right track with this proposal from Mr Evans.
Mr President, Commissioner, ladies and gentlemen, the unanimity in committee shows that, overall, we are satisfied with the progress made since our last debate on 4 October last year. The tabled amendments refine the draft further, making it clearer and more up to date. We are still, however, far from our goal in everyday practice. We must do all we can to get the agreements translated into action and to make the freedoms which we advocate as a basic principle of the European Union an actual part of the daily lives of all people, not just young people, in Europe.
Colleagues, it is true that citizens have already been enjoying greater mobility since the internal market was introduced, but there is still a long way to go. We must continue to dismantle all barriers to freedom of movement. Equal rights and benefits, recognition of periods of study abroad, promotion of multilingualism, promotion of information exchange and the dismantling of administrative and financial obstacles must be translated into reality and not just written down in the action plan. A previous speaker has pointed out that we still have not reached our goal in the matter of taxation, the recognition of health insurance, employment and social law, social security and the mutual recognition of academic qualifications. I therefore call for a greater application of the EU principle of non-discrimination in all these areas, too, because mobility also needs underpinning socially with some minimum standards so that persons who are mobile are not disadvantaged in other ways.
Mr President, mobility is one of the subjects that the Commission holds dear. We attach fundamental importance to it, as Members of this House have said, from the point of view not only of the personal enrichment of the individual but also of the creation of the great European family. To be mobile is to get to know other people, to work better together having studied together.
Mr Evans, I should like to thank you so much for the work that you have undertaken, for your commitment and for your efforts to find solutions to problems that are not always easy, owing to the institutional barriers which, unfortunately, prevent us from making progress as rapidly as all of us would wish.
The European Parliament has proved to be extremely cooperative. In addition to Mr Evans, I should like to thank all those members of the committee who have helped to ensure that Parliament, the Council and the Commission would together be able to find solutions at the end of a long process.
The text of the Council common position on which Parliament has to vote is the result of a long debate between the three institutions. I think that the final text reflects the efforts of all those involved in the question of mobility in Europe, even though I agree with those Members who say that a text is not enough, and that it must be followed by specific actions.
However, by continuing the debate on the recommendation, I think that we are nevertheless progressing along the lines proposed at the Lisbon and Nice Summits, which recommended that education and training policies should play a major role in European economic growth and social renewal, and which therefore made mobility one of the key elements of those policies.
It is also from this viewpoint, Mr President, that we should understand the action plan for mobility approved by the Nice Council, since it provides an operational supplement to the measures laid down in the recommendation and constitutes the expression of a new commitment to mobility on the part of the Member States. On the subject of commitment, I should like to assure this House of the commitment of my colleague, Mr Busquin, who is actively working to ensure that mobility for researchers develops along the same lines.
Before I set out the position that the Commission intends to adopt on the occasion of this second reading, I hope you will permit me to refer back to the amendments adopted by Parliament at first reading, since your rapporteur has mentioned them.
I am pleased to be able to say that both the Commission, in its amended proposal of 9 November last, and the Council, in its proposal of 19 January, have accepted, either in whole or in part, the great majority of those amendments, particularly those intended to improve the quality of the text in order to reinforce Community action. The text of the common position thus incorporates 40 of the 56 amendments approved by Parliament at first reading.
Now, at second reading, Mr Evans is proposing six amendments to the common position, on which I shall now comment. Some of these amendments, namely Amendments Nos 1 and 3, add an explicit reference to the action plan for mobility as a new legal act covering the area of mobility. They are therefore intended to create synergy between these two initiatives. Synergy implies the agreement of the Commission as well, because we are in agreement with both these texts. Nevertheless, in the recital amended by Amendment No 1, I should like to add a reference to the Nice Council, which was originally provided in Amendment No 3. This is actually a very small correction that in no way changes the content.
I also agree with Amendment Nos 2 and 4 which provide clarification regarding the action taken in response to the recommendation, in particular with regard to the timing and content of the reports by the Member States and the Commission on the implementation of the recommendation.
I also believe that the greater detail sought by Parliament in Amendment No 3, regarding the profile of the members of the group of experts, are entirely relevant. Finally, I support the point of view of Parliament' s Committee on Culture, Youth, Education, the Media and Sport, in proposing to remove the time specification of - and I quote - not exceeding, in principle, one year, in the definition of the mobility and activities of volunteers, in Amendment Nos 5 and 6. This results in a more flexible form of words, whereby the mobility referred to by the recommendation is the mobility of limited duration which appeared in the Commission' s original proposal.
So you see, Mr Evans, the Commission is able to accept the six amendments proposed at second reading, subject to a slight change to the wording of Amendment No 3. In my opinion, this convergence of the viewpoints of Parliament, the Commission and, I am sure, of the Council too, show that we are all heading in the same direction.
I should also, Mr President, like to thank Parliament, which has always understood the importance of mobility, and which has always demonstrated its willingness to cooperate throughout the process, even at difficult moments. Is that not so Mr Evans? We have reached an agreement which is not a political one, but is one that concerns the fundamental needs of our students and teachers.
I should also like to remind the House of the important role assigned to Parliament in Community initiatives on the subject of mobility, such as the communication on the new European employment markets which makes provision, amongst other things, for the setting up of a high-level task force on qualifications and mobility, or the Social Agenda, which recommends the modernisation of the rules in order to ensure that workers' social rights are retained in the context of mobility. I should like to draw this latter text to the attention of those Members who have quite rightly pointed out that one of the major problems that still remain to be solved concerns the area of social affairs.
Finally, I should like to make it clear to you how much I am committed, on behalf of the Commission as a whole, to the rapid implementation of the mechanism provided in the recommendation. This mechanism will enable us to ensure that there is follow-up action, in the form of joint action by the Member States. In saying this, I hope I have responded to the legitimate concerns that Parliament has expressed throughout the procedure, regarding truly effective follow-up action.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at noon.
New technologies in tomorrow's education
The next item is the joint debate, on behalf of the Committee on Culture, Youth, Education, the Media and Sport
on the one hand, on three reports:
A5-0299/2000 by Mr Alavanos, on the report from the Commission to the Council and the European Parliament "Designing tomorrow' s education - Promoting innovation with new technologies" [COM(2000) 23 - C5-0147/2000 - 2000/2090(COS)];
A5-0302/2000 by Mr Perry on the report from the Commission on implementation of the White Paper "Teaching and learning - Towards the learning society" [COM(1999) 750 - C5-0145/2000 - 2000/2088(COS)];
A5-0152/2001 by Mr Mauro on the communications from the Commission on the 2001-2004 initiative and action plan "e-Learning - Designing tomorrow' s education" [COM(2000) 318 - C5-0741/2000 - COM(2001) 172 - C5-0151/2001 - 2000/2337(COS)];
and on the other hand, on the oral question
B5-0168/2001 to the Commission, on the report on the future objectives of education and training systems.
Firstly, the rapporteur, Mr Alavanos, has the floor.
Mr President, the report which I have drafted as rapporteur for the Committee on Culture, Youth, Education, the Media and Sport is based on a Commission text published in January 2000 entitled "Designing tomorrow' s education: promoting innovation with new technologies". As you know, the European Council moved very fast after that with the conclusions from the Lisbon Council in March, containing positions on the transition to a competitive, dynamic, knowledge-based economy, and the initiatives of the European Council in Santa Maria de Feira on e-Europe and e-Learning. In a sense, therefore, this Commission text has been overtaken by events. In another sense, however, it has given the Committee on Culture of the European Parliament an opportunity to lay down a number of general guidelines relating to the policies of the European Union, which is not just an economic and monetary area; it is also an area of education and the European Union has a role to play in establishing a learning society.
These general - shall we say - principles and positions are contained in the report which I have drafted and I shall try briefly to set out the ten commandments of what I think are the most important points.
One: the European Union is not the driving force in the world here; it is lagging a long way behind, especially behind the United States; educational establishments are under-equipped in information and education technologies and, in this sense, we need to sound an alarm so that they go into top gear. An alarm which will result not just in our imitating the United States, but in a model for incorporating these technologies which is based on the political principles of the European Union.
Two: information and communication technologies give rise to numerous risks of discrimination, inequality, exclusion and a new north/south divide in Europe, this time at technological level. There is a risk of inequality between countries, between regions, between social groups, between minors and adults, between men and women, between pupils and parents and between private and state schools. All these risks must be taken into account so that we design a knowledge-based society inspired by principles of justice, cohesion and equality.
Three: although we agree that the European Union should be proactive in this area, we must not lose sight, in parallel to these efforts and as we coordinate the efforts of the Member States, of the individual identity of each country and of the cultural identities and diversity which exist in the European Union, especially its linguistic diversity. There is a discrepancy between major and minor languages; we do not want one or more languages to hold sway over the others and we need to consider the specific difficulties of the minor languages which do not use the Latin alphabet.
Four: it is important that we help to provide the means needed so that these technologies can be easily disseminated, which means cheaper access, special measures such as preferential charges, tax incentives for equipping educational establishments and intervention to reduce telecommunications prices, especially the cost of accessing the Internet.
Five: we must not confine these technologies to primary, secondary and tertiary and traditional forms of education; we must also consider adults, lifelong learning and all the people outside the formal education cycle and process, as well as taking account of the huge role of these technologies in combating unemployment.
Six: we need a humane model which is not based on information overload and which can be combined with pupils' need for free time, with cultivating the imagination, with creativity in all sectors and with developing social conduct in school. Not technologies that individualise, isolate and alienate pupils.
Seven: special attention to teacher training so as to prevent computer rooms in schools turning into museums. This implies attention both to skills and to the educational and critical approach to these technologies.
Eight: not just processes emanating from above, but interaction with society owing to the wide range of circumstances and the complexity of the problems involved. These processes should not just put computers in schools and parents' associations, psychologists and teachers should take part in them.
Nine: due to the rapid advances and changes in these technologies, we must study questions of budget, technological infrastructure and educational continuity.
And ten: the Commission, which has taken important initiatives - especially Mrs Reding - should perhaps study the results of these technologies in schools, the role of the Structural Funds, exchanges of experience between Member States etc. more closely.
Finally, Mr President, I should like to say that several Members may perhaps have reservations on various points; I personally have reservations about Paragraph 23 on the general acceptance of the Bologna agreements; however, this report was adopted by a unanimous vote in committee and I hope that Parliament will do likewise.
Mr President, I am sure across this House, and between Parliament, the Commission and the Council, we all agree education is important. President Kennedy said of America: "Our progress as a Union can be no swifter than our progress in education." If that was true for America then, it is certainly true for Europe now.
I am sure we also all agree that education's prime responsibility lies with, and within, the Member States. We should not forget that prime responsibility for education rests with students and scholars themselves. We should also do our best to give as much autonomy as we can to schools and colleges. The question we have to address is: what can Europe do? What can we add to the educational business?
The very existence of this debate shows that in the European Parliament, and indeed with the Commission and the Council, we have been pushing for more attention to be paid to the role of Europe in education. The prosperity of our Continent depends upon the level of education offered to our citizens.
The other reports we are debating this evening deal with the present and the future. My report deals primarily with the past. Some of it is critical, but it is critical of what happened in the past rather than what is happening now. My report is: White Paper "Teaching and learning - Towards the learning society". That is a very impressive title, but I am not too sure that the report was that positive.
After Lisbon and Stockholm, we are left in no doubt as to the importance Europe places on developing a knowledge economy. I am sure that with Commissioner Reding and her team future Commission activity in response to the increased priority for education agreed at the Lisbon and Stockholm Summits will be better than that detailed in my report. I am afraid that after reading the Commission Communication, I finished with not much more of an idea as to how far Europe had actually come towards the learning society, and which direction we wished to go. Sadly, I found the document vague, indicative of a lack of any real action over past years, although there were some notable exceptions.
The main objectives which the Commission tried to attain in the implementation of its White Paper seemed laudable: developing employability and boosting knowledge potential. I am not quite sure what was meant by helping to build a people's Europe - that seemed to be a vogue phrase of a few years ago.
Unfortunately, the Commission's report did not really detail any concrete progress made by the Commission in the five objectives set out. It was rather enthusiastic, but vague in terms of the impact of certain actions. What we and the public - and certainly we as the budgetary authority - want to know is how much was spent? How much of it was new money (as opposed to funds already in existing programmes)? What was the European added value? What results were achieved? And what lessons were learned for the future? I ask the Commission to ensure that we have that information so that in future we as the budgetary authority can press for more funding for this very important work.
There are certainly many projects mentioned which are worthy of further exploration: the European credit transfer system, for instance. But as the debate we had earlier this evening shows us, 40 years on from the start of the EU, 15 years after the Single European Act, we cannot yet say there is mutual recognition of academic qualifications across Europe
There are some things that can and should be done at a European level. Europe with its richness of linguistic diversity presents problems as well as strengths. I would say: let us be realistic, rather than too idealistic. Can we ask the Member States to insist that nobody goes into higher education, unless they have a qualification in a modern language other than their own? Because in some Member States that is not yet a requirement. We certainly need to do more work on IT, but that is being addressed in other reports. I will not deal with that.
The single market requires a much more mobile workforce than we currently have. Mobility in Europe is less than half that of the United States. We must make our workforce more mobile, and that means more resources at a European level for careers advice and for work experience. I am quite sure that the careers services across Europe do not have enough resources to alert students to the opportunities in the single market of Europe.
I would say, however, that it is not just the Commission that can do things. Let me suggest one way in which this Parliament could help. We support, of course, educational exchanges of Erasmus, Socrates and so on in the European Educational Institute in Florence, but not enough students get the opportunity to experience Europe.
I have long thought that the EUR 100m we spend every year on the use of this building for one week a month is a terrible waste of resources. I suggest that we give some thought to turning this building into a European university. That would be good for the students of Europe, the City of Strasbourg, France, this Parliament and Europe.
Mr President, at the risk of going back over some of the ground already covered by Mr Alavanos, I would like to contribute to the debate, in particular by using my speech to describe certain aspects of the scenario in which we are currently placed and which I feel e-Learning will influence by placing the spotlight on two fundamental elements. Moreover, I see these elements as the principal merits of the two Commission documents: the communication and the action plan.
A correct interpretation of the principle of subsidiarity: the e-Learning action plan has succeeded in finding a niche in the sensitive debate on the use made by the States of their national education systems, demonstrating that the term 'European educational area' is a realistic, positive concept in which we must have confidence without fear of undermining the cultural identities of our countries. Moreover, the subject of new technologies is certainly one which we can develop further to enhance these common elements.
The second positive element lies, in my opinion, in the fact that the e-Learning action plan favours a positive and - I would add - social approach to certain typical effects of globalisation. In this sense, I must say, the action plan goes some way towards allaying some of Mr Alavanos' concerns, for there is no doubt that it provides for opportunities for access to the knowledge-based society as a way of avoiding imbalance, and, I would add, it gives new meaning to the concept of cooperation between public and private institutions. In fact, to some extent it enhances and focuses on the distinguishing feature of e-Learning, which is that a nation's education systems and teaching methodologies will always be more important than any other system, even systems of government, and they must therefore receive the benefit of the greatest possible input from all the players in the establishment of a welfare community.
In any case, before turning to any specific aspects, I am anxious to thank the Commission, particularly Commissioner Reding and her collaborators, for their willingness to help, and the members of the Committee on Culture, Youth, Education, the Media and Sport, the Committee on Budgets and the Committee on Women's Rights and Equal Opportunities for their extremely valuable contributions in recent months.
I have to say that, of the more specific issues covered by my report, that which receives the greatest focus is teacher training. I would like, as far as is possible, to illustrate the importance of this subject with an example. When Dante makes his journey through hell and purgatory, he is accompanied by a guide: Virgil. Virgil is a person with the highest moral attributes who, however, at the time, also has at his disposal all the best that the technology of classical culture can provide. For example, he uses the technology and technique of metaphor, and he does so in order to bring Dante to greater knowledge, to a greater and better understanding of the meaning of the world in which he lives.
Well then, if we do not now place European teachers in a position to make proper, realistic use of new technologies, we will be turning them into pseudo-Virgils, that is Virgils who will not be capable of guiding Dante - the Dante who is each of their pupils - along the path which will lead him to purification and knowledge, because they do not have access to the new metaphors, the new structures, the new digital technologies that can provide an educational system which is, at last, free from the constraints of a culture which is not infrequently disjointed and disordered.
It is in this sense that the issue of teacher training is absolutely top priority, and the endeavours perceptible on some of the pages of the action plan are certainly to be increased and recompensed. They are to be increased and recompensed because it is the responsibility of all of us to realise that the effect of the e-Learning action will not just be reform of parts of our education system but genuine reform of the way we think. We will have to find a way to explain why this progression is necessary within the Union's education systems and how very necessary it is. In order to do this, I feel that the endeavours we make, including in terms of the budget and of clarifying the aims of the budget, will certainly have to be considerable.
I would like to end by thanking our fellow Members once again and entrusting to them the heart of our message, in particular, which is that, as I have stressed, the new technologies are a tool, they are a means - not the end - but a means that is absolutely essential right now.
Mr President, ladies and gentlemen. I am standing in today for Mr Gargani, who is staying in Italy for reasons you will understand. In this major debate on education we have added a question to the Commission and the Council - unfortunately the Council is unable to be present - because we believe that now, when everyone is suddenly talking about a European educational area, the European Parliament that has always talked about it and fought for it, but which has always been blocked by the Council of Ministers, cannot simply look on while it, the elected representative of the citizens, is bypassed in matters which are very important and which we have been advocating for a long time. I think it was indecent - perhaps that is too strong a word - improper to ask Parliament on 8 February for an opinion on the future objectives of general vocational training systems that was presented to the Council just four weeks later. Things cannot be allowed to continue that way! That is why we called for this debate and why we are asking to be properly included in the discussion in future.
We are all of the opinion that this report on general vocational training in the European Union is a major step forward after the Lisbon Council because it sets concrete objectives and defines the future role of general vocational training. This is an issue that affects all Europe' s citizens. I repeat once again, this is something we have said all along. As Socrates rapporteur, I fought for this together with my colleagues, ultimately without success. If success is coming at this late stage, I am grateful.
We must, however, always bear in mind that this is an area of policy that we cannot carry through without the support of the Member States. It involves matters that can be tackled only in the context of subsidiarity. We can give examples, we can make a synopsis of how things look in one country or another. Perhaps the Member States can learn from each other. There is no need to keep reinventing the wheel. We cannot, however, do very much more in these fields.
We should like to stress that the open method of coordination that the European Council called into being at its Lisbon meeting and in whose context this report was prepared must not be allowed to prevent the institutions provided for in the Treaties from fulfilling their roles. In our opinion, the general consideration of the future role of general vocational training in the context of the open method of coordination must have regard not only for the contributions of the Member States, but also, and, above all, for the contributions of the European Parliament and the Commission, while safeguarding the principle of subsidiarity.
We reiterate that the conclusions drawn by the Stockholm European Council and the strategic objectives that were formulated can form the basis for a working programme for the coming decade. These things cost money, however. I should like to remind you, ladies and gentlemen, that we cannot always confine ourselves to fine words, making grand final communiques and calling on the Commission to act. At the end of the day, we all stand there and say: I hear the words, but I have no faith in them because the money for all the things we want to do is not there. So I hope that the Heads of Government, having realised that education is tremendously important in the European Union, far more important than many still think, will spend more money on it.
I should like to point out to the Commission and the Council that we insist that, in the spirit of inter-institutional cooperation between Council, Parliament and Commission, the European Parliament must be involved in producing the follow-up report and in all the measures arising out of it as part of the long-term working programme. I am sure that the Commissioner will do that. I only hope that this will be passed on to the Council and that it will likewise follow in Mrs Reding' s footsteps. I also hope that we can work together on the things laid down in this working programme.
. (NL) Mr President, Madam President, Commissioner, ladies and gentlemen, I expect I am stating the obvious when I say that education and training are becoming increasingly important in a modern knowledge economy, if we in Europe are to continue to compete with industrialised parts of the world. I shall limit myself to the recommendations contained in my written opinion.
Firstly: in education more attention should undoubtedly be paid to training in information technology both for pupils and for teachers. Students deprived of such a preparation run the risk of exclusion from the development of the new economy. We still lag far behind the United States as regards the use of information potential in education and business. Since no less than a quarter of newly created positions in the last decade are related to the information society, we must realise that students require thorough preparation. We must therefore also aim for optimum use of government investment in the use of technology.
Secondly: attention has been repeatedly drawn to the need to bring students closer to business in order to train tomorrow' s entrepreneurs.
Thirdly: the setting up of many more second-chance schools has become necessary, as the current number is far too low. Two pilot projects are planned for Spain, France and Germany - the large countries - but the Commission says nothing about the other countries. In view of the size of the large countries, five projects would be desirable while for smaller countries, at least two projects should be planned. By increasing the number of pilot projects, it might be possible to make the second-chance schools a more effective tool for strengthening economic and social cohesion and combating social exclusion more successfully.
Finally knowledge of languages, one of the principal European aims. Our rapporteur, whom I thank for his report, believes that even knowledge of two languages would be a success. In my opinion, I stated that I should like to go a step further. In order to promote integration and the opportunities for students in the labour market, in my view knowledge of three languages should be regarded as a minimum. Why? Because quite a few Member States have more than one official language. Belgium has three. Learning the official languages of the countries of which the students are citizens is obviously essential for their integration into the work process but an extra language in addition to the official languages is highly desirable. If we look at the most recent survey of knowledge of languages carried out by Eurostat, we see that less than half, only 45%, of citizens of the European Union can conduct a conversation in any but their native language. So there is a great deal of work ahead of us, but that is equally true of the rest of the issues raised in this instructive debate.
Mr President, the importance of lifelong learning in creating a learning society is fundamental to meet the challenges of economic and social change and sustainable development that we face today. In the light of recent job losses across Europe, retraining and education will be even more important in helping to adapt the skills of workers to enable them to find new jobs. For this to be effective sufficient resources have to be made available.
Lifelong learning has a much wider significance than that: it is also important for personal fulfilment and as a means of developing responsible citizenship, encouraging people to play a full part in their community. So it can help break the cycle of poverty and unemployment. Through informal and non-credited learning it can also be a very effective way of involving both adults and young people in the most disadvantaged areas, who are those most threatened by social exclusion and poverty but who often have very negative attitudes towards formal education and so are least likely to benefit from it.
Unfortunately, the Commission's White Paper "Teaching and Learning - Towards the learning society" missed the opportunity to produce a comprehensive report, including examples of good practice, which would have been of great value to all those working in the field. It does not contain enough information on how effective or cost-effective various actions were and there is little information on what was done to target specific groups such as women, elderly workers, immigrants, families in disadvantaged areas, the long-term unemployed and disabled people. So whilst there are universities, colleges and community groups as well as regional and local governments across the EU carrying out excellent and pioneering work in this field, this report does not really reflect that. Therefore I agree with the rapporteur that even as an interim report, on what was after all an ambitious White Paper, this is a disappointing summary of progress on this most important issue. I hope future reports will be more positive and can be useful tools in themselves for those working in education.
Mr President, Commissioner, the Committee on Budgets has attached the greatest importance to this matter, the e-Learning initiative, because of the great contribution it can make to European citizens enjoying, through appropriate training, better living and working conditions in the new information society. I would remind you that, under the broad economic guidelines for 2002, adopted on 3 April, which are an important political instrument in budgetary matters, specific consideration is given to the e-Learning initiative as an important stage in the process of achieving the strategic objective established by the Lisbon European Council. This objective was to create a knowledge-based economy capable of sustainable economic growth with more and better jobs and greater social cohesion. In this context, I would ask the Commission to look into the possibility of laying down a more suitable legal framework, which will genuinely complement the action of Member States in this field. This is also the approach adopted in the opinion of the Committee on Budgets, annexed to the Mauro report. I would state once again that an initiative as important as this justifies the creation of a specific programme with its own legal basis. It therefore seems insufficient to use existing programmes, such as Leonardo, Socrates, Culture 2000, research programmes and Structural Funds, as sources of funding for the new initiative, which should stand on its own in terms of funding too. At the same time, we take the greatest interest in the way in which existing preparatory action is implemented in this field in this year' s budget, that is the budget for 2001. Lastly, I wish to congratulate Mr Mauro on his excellent work.
draftsperson of the opinion of the Committee on Women' s Rights and Equal Opportunities. (DE) Mr President, in the matter of e-Learning I think we must above all realise that we are entering an entirely new world, that we are exploring new things and should not therefore keep to well-trodden paths. The Committee on Women' s Rights and Equal Opportunities has once again found that women are still largely excluded from the Web. Internet activities and everything that goes with the New Economy are still not the brave new world so far as women are concerned, as, incidentally, was also noted recently at a major international conference in Hamburg. Eighteen countries contributed their experience. There is a digital discrepancy. The ratio of women to men on the Internet is in the region of one to four. It is true that access is improving, but among people beginning their studies there are still only around 20% women compared to 80% men. When it comes to the formation of Internet-related companies, the proportion of women is still vanishingly small.
We are therefore calling for new access to be created specifically for women, for special software to be developed for women, because they use the Internet differently and because women are still lagging a long way behind in qualifications.
If we want to act on the resolutions of the Lisbon Summit and create a knowledge-based society, we must pay particular attention to women. We must, for example, abandon coeducation in some matters. We must tread new paths here.
I think it is particularly important that we catch up with the Americans. Here, too, we find that American women already have much greater access to the Internet. In some fields they have actually overtaken men. I think we still have a good chance of achieving something here with our action plan. I therefore ask that, in formulating the action plan, particular attention be paid to developing a greater and more specific involvement of women.
Mr President, if I have understood you correctly, you are inviting me to reply to the oral question. I shall reply later to the discussion on the reports.
I should like to thank Mr Gargani, who is represented today by Mrs Doris Pack, for his oral question concerning the specific future objectives of our education and training systems.
Above and beyond the question of who received what and when, or which report has been drawn up, Mrs Pack has said something of fundamental importance. She said that the European Parliament was the originator of every campaign to ensure that education is something other than a regional and national element and to ensure not only that the European dimension of education should be a matter for discussion, but that its beneficial effects should be recognised. We are almost there, Mrs Pack, because since Lisbon there has been a sort of silent revolution, an enormous step forward. However, even though we have made this enormous step forward, we must not forget that many structures, especially national structures, have remained in the old world, which is not so old as that, since it dates from only a year or two ago. We still have difficulties, therefore, in achieving a balance between the old-fashioned concept of subsidiarity and the concept of a subsidiarity which is very well able to collaborate with European interests. What I am doing, with your help, is performing a sort of balancing act, by trying to take a very big leap forward, while at the same time trying not to destroy the confidence of certain people who look askance, and with a critical eye, at any possible encroachments upon subsidiarity.
Having said that, I should like to give a clear reply to the question raised by Mr Gargani. It is true that the European Council in Lisbon asked the Education Council, and not the Commission, to give general thought to the specific future objectives of our education systems and to submit a report to the European Council in spring 2001. It is the Commission' s responsibility to ensure that the Council makes progress, even though the Commission itself was not specifically asked to do anything. In the final analysis, however, it was the Commission which prepared the work of the Council. Perhaps it was because of the initial difficulties that Parliament did not receive the documents in question in time to enable them to react. It received the documents afterwards, immediately afterwards. We have learned a lesson from this situation, which was not the fault of anyone in particular but is inherent in certain procedures. This is why I think that in future we ought to operate slightly differently. After all, ladies and gentlemen, we are aware of the time limits. The Heads of State and Government took the decisions at the European Summit in Stockholm, on 23 and 24 March 2001, on the basis of the text adopted by the Education Council on 12 February.
It will simply be a question of continuing with the work. In other words, nothing new will be incorporated into the structure. There will be new material in the texts, I hope, but not in the structure, because now there will be follow-up action. Each time, the Education Council will prepare for the summits. The next Education Council, due to take place on 29 November 2001, is already preparing for the Barcelona Summit. Under the Spanish Presidency, and therefore in the very near future, before the Barcelona Summit, there will be another meeting of the Education Council.
This being the case, Mr President, I very much hope, with all my heart, that Parliament will undertake to prepare to meet these time limits. You know very well that I have tried to inform and involve Parliament in our current thinking regarding the follow-up to this report, and I can honestly say that I shall pay attention to any thoughts which the European Parliament would like to share with me during the course of this year. This is why I always insist that Parliament should be asked for initiatives on this subject, and believe me, at every Council I repeat to ministers how important the elected representatives of the people are in this area. I hope that the collaboration based on the continuation of the relationships that are about to be established will operate in such a way as to ensure that full consideration can be given to the contribution of the European Parliament.
Mr President, ladies and gentlemen, I wish to make four points. Firstly, I should like to say that the ambitious goal Socrates has pursued for years, the creation of a European educational area, is now almost reality - and I hope it will soon be embodied in the texts. The Council, the Councils of Feira, Lisbon, Stockholm and now also of Nice, have stressed the importance and role of education and training in society and for the knowledge society. I should like to underline that today education and training are, first of all, the European Union' s most important political priorities; secondly, they are a political challenge and an economic challenge, because we all know that without education and training we cannot offer young people training places. Thirdly, they are an opportunity to further develop Europe' s linguistic and cultural heritage and give it European added value.
The second point I want to address is that the Commission and Council really seem to be both maximalists and minimalists. Maximialists in the strategies and political ambitions they develop on paper. On the other hand, however, the European Union and, above all, the Council, is a very great minimalist when it comes to actually giving these great projects financial resources. Then it is always the Commission or Parliament or whoever that come in for criticism, but never the people who with great pomp and ceremony announce to the great councils how important training and education are. If they would provide the money for it the next day, we would all, especially our citizens, be very grateful.
The European Union has, in fact, always been mean in the budgets for education. I should like to remind you all of the dreadful Conciliation Committee marathon over the little bit extra we wanted for Socrates. I hope that the revision of this Socrates programme that will probably take place within the next two years will also bring Socrates a little more money. I am pleased, and Parliament can be pleased, that there is now an e-Learning initiative. We have heard, as Mr Costa Neves has said, that Parliament, represented by the Committee on Budgets, is pressing for this not to be at the expense of any existing programme. These programmes have their purpose! They have the financial resources for that and nothing else! I therefore believe that if we say that e-Learning is important, and we stress that it is, then there must also be a programme with the proper financial resources.
The third point is that I regret and deplore the fact that we were not sufficiently involved in the general matters; I said so earlier on Mr Gargani' s behalf. We really must be responsible for the system' s specific objectives, we must help to bring this about and inter-institutional cooperation must be ensured. I assume I am reflecting what you said, Commissioner, you understood it that way and you will include it in future.
My fourth point is this: In view of the debate on enlargement and the forthcoming Intergovernmental Conference, we need our work in this European Union to be genuinely visible, we need a European educational area that is visible to the citizen. This means it must be really accessible to the citizen himself, and the citizen needs to be permanently involved in these programmes through the representation of his MEPs. We need the directives, we need ambitious objectives, we need measures, we need action programmes, with their own funding, of course, and if we do all that in education, then we shall not need so many Commission and Parliament information campaigns any more because we shall have reached the citizen where he is. I hope we can go this way together.
Mr President, first of all I commend all the reports before us which go some way to defining our common aspirations for the future of educational systems in the Union. They also make clear some of the issues which we now face in developing such systems. The first issue is the European educational area which hovers above all the reports rather like a question mark, and we undoubtedly have a variety of views on this: there is no doubt whatsoever, and this is without prejudice to the concept of subsidiarity, that we need to coordinate our education policies in the Union in pursuit of the Lisbon goals. If we do not do this, we cannot attain them: it is as simple as that. We need to have a coherent understanding of what constitutes good and what constitutes bad practice. We need to have an understanding about teaching and learning models, how we want to employ them, and what values we want to impart through them. We need to understand that this will involve considerable change, because of the new styles of education systems that we need today. We need to learn from best practice. We need therefore to have up-to-date hard and soft statistics to ensure that we can provide the most valuable benchmarks so that our systems match the very best.
These reports also point to the development of educational content. At the risk of courting controversy I would remind you that Cisco Systems and Microsoft are already in our schools providing content. We need to make sure that they are providing the sort of content that we want to see in our schools. We need mobility. It is not just the key to a successful European single market, it is the key to a successful Union in its social and political content as well as its economic content. The mobility report has made considerable progress on this, but, how long has Bologna been around and yet failed to gain widespread application?
How do we ensure equal access to mobility for all people when Member States do not have equal access to language skills? I would argue that for universal access to mobility we need to have universal access to language teaching and learning. Here, as elsewhere, new technology is one of the keys to unlock all of these solutions. We can install all the hardware and all the infrastructure we like all over Europe, but unless we have the educational systems to teach people skills in schools and in life-long learning, we will not be able to make the most of them.
Mr President, Mrs Reding, ladies and gentlemen, Europe is to become, in the words of the Lisbon and Stockholm declarations, the most dynamic and competitive knowledge economy. The fact that today we are holding here this combined debate on the new technologies and mobility in education, shows that the European Union is really willing to work seriously towards this and in so doing we underline that importance. The three reports on e-Learning by Messrs Mauro, Perry and Alavanos are excellent. I should therefore like to thank them warmly for the work that they have done. My group, the ELDR, attaches great importance to the e-Learning project for both pupils and teachers. Better equipping of all teaching and training institutions, high-quality content are all components that contribute to a higher participation in the labour market. Obviously the exchange of best practices can play an important part in this and we at the European level can provide a stimulus. It goes without saying that we must not limit ourselves to mainstream educational institutions. Lifelong learning, even after one has withdrawn from the active employment circuit and training opportunities in the new technologies outside mainstream institutions, must both be encouraged. I have made that observation on more than one occasion. The socially and physically deprived must be involved and everyone must be given the guarantee that their efforts will be rewarded with qualifications that are recognised everywhere in Europe. This is important for the internal market. I shall follow the plan of action closely myself and I insist that we are given regular thorough reports and analyses.
One final point I should like to raise is: in the report on the future objectives of education and educational systems, there are extensive references to the use of ICT. However, it is careless of the Commission and the Council to have omitted to submit the report to Parliament. Although it was agreed in Stockholm that in education and other fields the method of open coordination would be used, it testifies to a great lack of democracy and transparency if that implies that the Council sends the reports to Member States without Parliament having any say. Surely the European Parliament, with its directly elected membership, is the obvious body to involve in open coordination. I understand, however, Commissioner, that you have meanwhile repented. I should, however, like to state clearly that my group feels that the European Parliament should have an input in the follow-up report and we must be very closely involved.
Mr President, I should like to congratulate our rapporteurs and thank them for the many ideas they have thrown up, on which we shall vote in concrete reports. We live in a time of rapid change, but we cannot allow one half of mankind or perhaps a minority of human beings to keep up and others not. So that the whole question of democratisation confronts us with great problems regarding the technology we are discussing.
The previous speaker spoke a little while ago about lifelong learning. I read a plea for calling it instead 'learning as you live' . In fact I prefer that. Because lifelong learning seems to be a mammoth task, while 'learning as you live' stimulates our curiosity everyday anew. For children it should be 'learning as you play' . Also through the playful use of the materials available to ensure development, access to information, learning how to learn. In that connection I was struck by a complaint by one of those odd teacher figures at a school in Flanders who objects that he has now equipped his school with 200 computers and ensured that all those classes are accessible, but that there is no regulation governing the status of staff. There is no such thing as a statutory framework for ICT coordinators. It seemed an excellent idea to put this to you. Because if we simply go hammering on about infrastructure and not about the right way of using it, do not ensure the user-friendliness of teaching material in the educational environment and do not actually make it available and keep it up to date day by day, then it will all come to nothing. I remember the time when language labs were introduced into schools ; it was a great, fashionable surge and all self-respecting schools had such a language lab. You should go and see what a shambles they have become, and you are bound to wonder for how long they were actively in use. I therefore feel that we should be given the facts: what is the position now? It is said that in Flanders there is a computer for one pupil in every ten. I wish that were true, I hope it is true, but what do we want to achieve, where do we want to be in five years' time and in ten years' time? I hope there will not be a gulf between people who can keep up and those who cannot.
Mr President, teaching and learning for a knowledge-based society, a citizens' society, European added value and other similarly pompous expressions of dubious import are sprinkled liberally through the reports under discussion in a bid to conceal the real substance of the reactionary, anti-educational reforms of the education systems advocated in the White Paper.
Luckily, a wave of protest has risen up against this policy in numerous countries of the European Union. In Greece, huge demonstrations by students, pupils and teachers against this reactionary policy to dumb down education have given rise to an explosive situation, rectors have resigned and universities have been occupied or even closed.
The trend towards mass education in the 60s, 70s and 80s has now been replaced by a new model in keeping with the latest demands of big business, which wants a constant supply of cheap, semi-skilled labour and a small, highly-qualified elite. What is being advocated is a new type of vocational training dictated by the immediate demands of the capitalist market, while scientific knowledge and specialisms are being shifted into expensive post-graduate study which few can afford.
Knowledge is giving way to skills, i.e. reading, writing, arithmetic and elementary use of computers, together with skills which will allow young people to adapt easily to capitalist restructuring, while teaching them to be well-behaved workers and citizens.
Educational establishments are called on to become more responsive to fast changes on the job market. Abandoning wider subjects and, in general terms, a wider education in favour of skills which will make them employable deprives children - especially children from working class homes - of the rudimentary knowledge they need in order to function as active, thinking citizens and, as factors of social progress. Big business is trying to penetrate education, mainly in the aim of creating new profitable business activities, witness the reference to the famous link between schools and companies.
The reports under discussion, especially the Perry report, not only fail to oppose the guidelines in the White Paper, their sole criticism is of the delay in implementing them.
Mr President, the people of the European Union must fight and overturn this anti-educational policy, they must secure their basic right to a free, high-quality, universal state education which is sensitive both to the productive requirements of each country and to individual vocations and talents. We, as members of the Communist Party of Greece, shall do whatever we can to foster this.
Mr President, I would firstly like to congratulate the Commission, the College of Commissioners and, especially, Mrs Reding, for the work they are doing to break down the barriers caused by restriction and the principle of subsidiarity, with a view to creating joint programmes which move beyond this very concrete world in which the education system is developing.
I believe that one of the most complex aspects of the history of Europe - where the same phenomenon is being repeated - is the tendency towards convergence and fragmentation, the tendency to come together and then move apart, to divide up into a thousand pieces. We are living in an era in which there is once again a process of inward-looking nationalism which is opposed to globalisation - clearly a misunderstood concept - and this process tends to divide States and regions. Culture and education are the main victims, since they become confined within their own borders. However, certain programmes can only be carried out from above.
Furthermore, the principle of subsidiarity is being wrongly interpreted and, in my judgment, is largely being distorted by States and many regions which use it to increase their own power and - it must be said - to enable the State apparatus to exercise control over thought and the education system. Of course the State must provide free education for all, but it must not exercise absolute control.
Let us imagine that aeroplanes could only fly as far as the provincial, regional or national borders. Well, in education we are endeavouring to prevent our cultural knowledge from travelling beyond the border and the result is clearly a broken and fragmented project. I therefore praise, applaud and believe in the idea that we must support the Commission' s vision through ideas, articles and resources, since the Commission is the only supranational body able to act in this field. I believe that one of our first debates should be on subsidiarity, because there is plenty of legal literature on subsidiarity and not just this current popular interpretation of it.
Furthermore, I believe that Europe is simply a common way of thinking or, at least, a capacity to communicate. In this respect, I believe - and I would also like to praise the forum which has recently been initiated with companies - that we will not be able to implement this project without private initiative. Since their powers are limited, the States cannot act beyond their own borders. We are now witnessing exactly the same phenomenon in the regions: each region is creating its own intranet (and they are all very proud!), or rather their egonet. The result is therefore a product which is the sum of many things, but the whole is never the sum of all the parts. I therefore ask for a debate to be opened on the principle of subsidiarity, in order to analyse the extent to which this often limits the freedom of our citizens. The companies are the only ones able, with the help of the Commission, to implement projects which fly like eagles above the mountain tops and have a global vision.
I believe that a European spirit of convergence, and not one of fragmentation, is our only hope of ensuring that this programme is completed and is not a source of endless frustration. We must make sure that in two years' time we are not talking about what we wanted to do but were not allowed to.
Mr President, ladies and gentlemen, Commissioner, it is no coincidence that we are now having a joint debate here on a number of extremely important reports. It is not coincidental at all, because it all concerns the question: are we going to take a new initiative or not. What is the issue? In Lisbon, we took a number of important decisions with a number of concrete objectives. The question now whether or not we can realise those objectives? That is what today' s debate is about.
Let me make two observations before I start, two things I find really regrettable. Firstly, and that is understandable in a way, I note the absence of a debate on lifelong learning. That will come later, Parliament will have its say on this, but I regret its absence because the concept of lifelong learning is, in fact, a very important concept that should be an overarching framework for the things we are discussing this evening. I feel the lack of that debate. I also often feel the lack of links to the concept of lifelong learning in a number of the reports. This is understandable because of the timing.
The second point a great deal less understandable and I will return to it shortly. Is it not strange that we should be debating education here and do not breathe a word about the Bologna Declaration on the eve of the Prague Summit. We simply have nothing to say on the subject, have we?
Let me return to a number of reports before us, very briefly. Mr Perry rightly said that his report tends to be about the past and to a much lesser extent about the future and the present. Rightly, but we can nevertheless learn a great deal from it. Mr Perry is absolutely right when he says that the Commission has not achieved its objectives. The objectives were not concrete, they were not quantifiable, there were no indicators and where is the European value added of that White Paper? Let us reflect on that for a moment. Let us try to define what European value added is. We are again on the eve of a debate on the future of Europe. Certainly there is talk of the debate on 'demarcation of competence' . Definitely very actively in Belgium on the eve of the Laken Conference. However, what is 'demarcation of competence' ? What is the debate when we are discussing education? It is about subsidiarity. But then let us define that properly and for goodness' sake don' t let us beat about the bush, we do that all too often. In the report of the Council on the future of education and training systems, there are number of interesting points, and a number of objectives, which I can support, but once again they are vague objectives, no indicators, no methods of measurement and then we are occasionally in danger of becoming bogged down in endless palaver, and we must absolutely not do so with the debate that we are now conducting, following the lead of Lisbon.
If we do not succeed in moving towards open European coordination with the European employment guidelines as an obvious example, I do not think we will make any progress. In my previous life, I worked for the Flemish Minister for Employment. Well, in that Ministry, people toiled to implement the European employment guidelines. I wish that the education ministries in all the Member States would toil over a number of concrete objectives in order to convert them into policy, then we would have a true European educational area.
To return to Bologna. It is terribly embarrassing. I am scarcely, if ever, addressed as an MEP on European educational policy, except in respect of Bologna. I have received piles of letters and e-mails. Am I supposed to say, I am sorry, it was an intergovernmental method, the European Parliament has nothing to say about it? I would ask you urgently, Commissioner, to take joint responsibility with us for it, because the Bologna Declaration is not just about a number of concrete objectives, but also about the democratisation of education and lifelong learning. If we are unable to make that link I believe we will be missing a chance.
Mr President, I welcome the paper on the e-Learning initiative and congratulate the rapporteur on its content. E-Learning is becoming increasingly important. Until now perhaps less weight has been given to it in relation to education. It is, however, becoming increasingly apparent that our children's future is indeed a digital future. Therefore preparing for the use of information and communication technologies is becoming increasingly important.
The training of teachers in this field is a top priority. I fully support this. But my concern is that once teachers return to their respective schools they return to find that very little ICT facilities are available for them. More often than not they find that they cannot communicate the knowledge acquired through training courses back to the children and make use of ICT in their classes because of lack of resources. Without the necessary tools to meet the aims of the e-Learning agenda, the goals of the Lisbon Summit will not be achieved. Having no direct jurisdiction over education in the Member States, how will the Commission ensure that these goals are being met and that Member States' governments will provide schools with the necessary equipment to realise these aims?
Another problems is that technology is advancing at such a rate that it has become necessary to update computer equipment every few years. This has been, and will be, an added problem for schools working within very tight budgets. It is equally important to make training and education in the information society available to all individuals throughout their lives to realise job opportunities and for personal development as well. This is important and reflects the trend and the decrease in heavy industries in favour of the service industries which rely heavily on digitally-literate personnel. Let us reduce the gap between Europe and the United States. Let us create an e-Europe which is accessible to all.
Mr President, Commissioner, ladies and gentlemen. I am glad we are discussing so many reports together because it brings out so clearly how all the questions raised are interrelated as they impinge upon education policy and our lives. The various aspects of education policy cannot be separated any more than the subjects can be divided into different curricula with each defending his own the strongest. I think this debate shows that very well. I find myself in a pleasant situation today because my country, Austria, leads the field in Europe for schools networking in connection with e-Learning and the new media. Sixty-one percent of schools - that is 3 860 schools - in my country are connected to the Internet, including secondary schools, of which there are about 1 000. One thousand and ninety already have their own Internet sites. All universities are interconnected via the academic computer network and in that way also have access to the TEN 155 European high speed research network.
I am pleased about that, but at the same time it is not enough. It is a correct and important trend that we have started, but more needs to be done and I am therefore very pleased that the Commission and the Swedish Presidency have started the European School Net, the e-scola initiative. Only last week we saw how computers and the Internet are actually being used in teaching, to improve the quality of teaching and create new oportunities for learning with the objective of using the compiled teaching and learning materials and practical examples in the future and making them more widely available.
Commissioner, I thank you for your persistence in this matter. We are on the right road together. The destination is known, but we still have a long way to go. This brings me to a number of points in the debate. Firstly, the concept of subsidiarity. I am an ardent champion of the subsidiarity principle and I come from a country with a very marked degree of federalism. However, I also call on all Member States not to use the principle of subsidiarity as an excuse - as often happens - for failing to take necessary steps towards Europeanisation. For me, subsidiarity in this context means being close to the citizen, serving their essential interests regionally and individually, fulfilling necessary common European tasks, so we can face global challenges and fulfill our responsibility towards the younger generation.
Secondly, education, as this example also shows, is not an end in itself, but education from school to lifelong learning to catering for the new stage in life that is old age is the prerequisite for achieving our goal of a knowledge-based economy that is number one in the world. Education policy is therefore the key to the success of economic policy. Education policy is the prerequisite for today' s young people holding their own on tomorrow' s labour market and for our fulfilling our role as Europe in worldwide competition.
I should therefore like to say to Mr Korakas, who thinks protests against these objectives are already beginning, that we as politicians must do all we can to tell people that this development is happening and we have to prepare ourselves for it.
Three points, therefore, to finish. First, as Mrs Martens wanted to say, it is not only about providing computers. There is also the ethical question: How are we to use what computers make available to us? The ethical question of their benefit is, like their handling, an important task for educational policy. We must also see to it that no new social time bombs are created between those who know how to use them and those who do not. If education fails to take the correct social action, that may become the new class war. I therefore also call for industry to sponsor schools so that all can have the computers they need.
The next point is lifelong learning. Let us do our best to see to it that senior citizens are not forgotten when it comes to training, because only by so doing can we attain the European objectives, keep pace with world competition, make enlargement a success and avoid setting off a new social time bomb.
Mr President, Commissioner, we want the EU in ten years' time to be the world' s most competitive economy, with nobody being excluded. We want to develop Europe in such a way that all people feel they are involved. For that reason it is natural that education should play a prominent role in the Union' s strategy. Good social policy will not prevent exclusion if the issues of equality of education and its high quality are ignored.
Investing in education and its availability will mean that the human resources that exist will be made effective use of. It will not then just be a matter of finding talented people and giving them the encouragement they require, necessary as that is: it is just as vital to ensure that everyone is provided with basic knowledge and skills. At the same time, education should help young people and adults too to discover their strengths and to achieve success.
In February the EU Ministers for Education adopted a report on the concrete objectives of educational systems in the Member States. The work is to continue. A follow up report is to be presented at the European Council meeting in spring 2002.
We in the Committee on Culture, Youth, Education, the Media and Sport are pleased with this development. The Committee has been stressing the importance of a European debate on education for a long time now. We are, however, sorry that Parliament has been passed over in the preparatory work until now. This is not so much a matter of prestige as one of existing resources being underused. I am convinced that Parliament' s involvement in setting targets for education will bring with it an important European angle on the issue.
Although education is covered by the principle of subsidiarity, not only does improved competitiveness need to be taken into greater consideration in the educational policy of different countries but also the point of view of individuals. European educational policy must be developed in such a way that it supports the movement of Union citizens and their mutual interaction.
Mr President, it seems to me that we have overlooked the obvious in the procedures applied to the subject of the future objectives of education systems and to a previous subject, i.e. the quality of school education based on indicators.
What we have overlooked is the enormous interest of the Committee on Culture and Education in these matters, which will be crucial over the next decade and which are crucial to the future of Europe.
As you know, the European Parliament closely monitors and supports every single initiative and action on the part of the Commission, be it e-Learning, student mobility, language learning or the quality of education systems. We feel that the open coordination method proposed in Lisbon will help to promote the numerous new ideas needed in Europe in order to improve education and flexibly promote best practices. However, this method must go through the proper parliamentary channels if it is to secure greater agreement and transparency and avoid confirming the powerful objections of those who consider that the open coordination method breaks the rules.
Mr President, in Europe today, education has increased in importance beyond all recognition. In particular, lifelong learning is becoming more important to people's everyday lives, whether as regards access to opportunities to employment, or in using ATM machines to get cash, or having to go on-line to get banking and other services because local public services are being closed down in an era of competition and liberalisation.
That is why it is important at this juncture in the European Parliament that when we speak about education we make sure that it is all-inclusive. Of course, we must pay due attention to people who are at present within the formal education system, and improving the Erasmus and the Escola programmes and other similar programmes is vitally important. However, we must not forget that we are now in danger of creating a new class of technologically illiterate people, who will be denied access to this new, wonderful information highway and society which we are creating.
So, over the next ten years - as my colleague has said - the area we should focus on is ensuring that people now in middle age are given the tools of knowledge, information and education in order to be able to live in the altered world which will be coming about. I offer my support to the reports which have been submitted. I know that the Commissioner will be most innovative in bringing forward new ideas for e-Learning and for education.
Mr President, much has been said, and indeed, much has been well said. I should have preferred to see a number of ministers sitting here listening to what Parliament had to say on subjects such as the European surplus, or observing the principle of subsidiarity while creating a European policy. I believe it is very important that ministers should hear with their own ears what the elected representatives of the people have to say.
First of all I should like to thank Mr Perry for his report on the White Paper. The White Paper dates from 1995. That is a long time ago. The revolution, if there was one, Mr Perry, happened last year, over the past twelve to fifteen months, in other words, since Lisbon. Since 1995, the ideas put forward, mainly by the European Parliament - and here I agree with Mrs Pack that the initiator of all this policy was undoubtedly the European Parliament - have been put into practice, at least in part.
On the recognition of educational qualifications, I am well aware that much remains to be done, but the system of credits within universities has started to work.
As far as mobility is concerned, I know that in practice we have not made much progress yet, but a decision on mobility was taken at the Nice Summit. We now have something definite to go on, which is much better than simply the grand ideas that we could discuss five, six or seven years ago.
As for language proficiency, things are moving in the Member States, thanks, amongst other things, to the European Year of Languages 2001, as a result of which everyone is discussing the subject, local authorities, parents, and teachers themselves. There is a change taking place beneath the surface. We can therefore expect to see this change making itself felt in the everyday practice in our schools.
With regard to investment in education, this is an area in which I would let subsidiarity prevail, and I share the regrets of those Members who say that fine words should be followed up with budgetary resources. Yet there is no doubt that either most of the ideas proposed in 1995 are now being put into practice, or else we now have the tools with which to push them forward. So I am not as pessimistic as some Members of Parliament on this point, because I have seen, and I have felt, that the situation has been developing since the Lisbon Summit. A fundamental change is taking place. Of course, it is too slow, but at least things are moving, and that in itself is a major step in the right direction.
On the subject of lifelong learning, 1996 certainly represented one of the first steps forward in this area. I presented my memorandum on what Mrs Maes calls 'learning as you live' . It would be marvellous to be able to implement this idea, but it is not the Commission who will be putting lifelong learning into practice in the Member States and in the regions. The Commission can encourage, it can push, it can come up with ideas, but when it comes to implementation on the ground, that is up to the Ministers for Education, not to mention the trades unions and the social partners. A whole new system of informal training schemes will have to be created in most Member States. Well, I can assure you, ladies and gentlemen, that in ten years' time we shall still be talking about lifelong learning, and we shall probably have taken a few small steps forward, but we shall not have succeeded in finding a definitive solution to the problem.
As for information technologies, I shall come back to this subject in detail later, but here too an enormous amount has happened, from the highlighting of the problem to the recognition that practical action was needed. Look at the Netdays Europe initiative, look at the E-schools. Of course, at the moment there are only a thousand of them. There really ought to be five thousand, ten thousand, a hundred thousand. I am well aware of this. These thousand schools, however, represent experience on the ground. I should like to thank not only the European Parliament, which is pushing things forward, but also all those people who are working 'at the coalface' , with a great deal of idealism, often alone, with very meagre resources, putting their hearts into it because they believe in progress. They are remarkable people, and I think we should say thank you to all those who, on the ground, are helping to put our ideas into practice. The e-Learning action plan is also helping to change things. Lastly, we are now in the middle of European Year of Languages 2001. I have already said this, but I will repeat it. We must learn the languages of our neighbours as well as our own mother tongue. Those who are doing nothing about it are beginning to have a guilty conscience. That, at least, is a start. We must continue to nurture that guilty conscience.
Some Members have mentioned subsidiarity. As far as I am concerned, the interpretation of subsidiarity is very clear. I respect it, but I want to create a European added value, networking, the exchange of information, and the dissemination of good practice.
I should like to draw your attention, ladies and gentlemen, to the studies made of the quality of primary and secondary education. This is a revolution! Could you have imagined, in 1995, that ministers would ever have agreed to let strangers come and check up on their quality levels in education? Never! Yet this is now being done. The system is still not perfect, but comparisons make it possible for ministers to identify their strengths and weaknesses, and they are making efforts to correct any shortcomings.
As regards financial provisions, the White Paper does not contain any. In spite of this, we have drawn up an impressive number of pilot projects, which we have funded and which have often provided the basis for reforms on the ground. In recent years the Commission has wanted to play, and has indeed played, the role of an incubator of ideas, a driving force. In this respect I am thinking of the pilot projects on second-chance schools or the European Voluntary Service.
As far as second-chance schools are concerned, I had my doubts. I went and had a look at them and I was most pleasantly surprised. They are not intended to replace national education, but rather to solve social problems, and the results are excellent. The staff is very committed, they believe in what they are doing, and what they are doing is rescuing young people. It really is extraordinary. The project was recently the subject of an assessment, Mr Perry, which will shortly be referred to Parliament. This assessment confirms the great success of the pilot project and the thirteen schools. For instance, the index measuring the failure rate is only 6%, whereas in institutions or similar projects the failure rate is between 30 and 50%. So you can really see that progress has been made. In any case, I should like to see this system, which has proved its worth, being introduced in more Member States.
The objectives set out in the White Paper were incorporated into the Luxembourg Process, the Cardiff Process and the Social Agenda. As you know, from now on education ministers will be taking part in debates on social issues, on the same footing as ministers for social affairs and ECOFIN. This represents an enormous amount of progress. It has not had any noticeable effect yet, but the main thing is to be present and to make a contribution. The views of the education ministers have been expressed in the demands they have addressed to the European Council.
So, ladies and gentlemen, it is up to us to define the new priorities, to launch multi-annual programmes, to open up new debates, and to issue new challenges. I believe that we are on the right track, and we have every reason to be positive and optimistic.
However, this does not mean that we can assume that we have achieved everything already. That is far from being the case. Nevertheless, the machine is in motion and progress has been made. In 1995, all we had were grand ideas, but no practical action on the ground. Now, we are making progress.
I should just like to say a word or two about Bologna. At the first Education Council, which I attended, I found that Bologna was only the subject of an intergovernmental procedure. I made sure that it was incorporated into the Community context by associating the Commission with the process, on a joint basis with the ministerial troika.
Under the Swedish Presidency, I recognise that the time has come for fresh progress, and I am convinced that the ministerial conference in Prague will enable us to make that progress. I have already been in contact with the Belgian Presidency, because here too there has been some follow-up action, with a view to continuing in this direction. Now we are waiting for the Prague ministerial conference, and then the Belgian Presidency will take over again.
Ladies and gentlemen, I can well imagine that the European Parliament will be preparing an own-initiative report, for example after the Prague conference. It is not always necessary to wait for the Commission to draw up a report before you act. Parliament has the right to take its own initiatives. Use that power, so that we can hear your voice.
With regard to the e-Learning reports by Mr Alavanos and Mr Mauro, I should like to thank Parliament, its rapporteurs and its committees, many of whom were involved, for the support that they have given me on this issue right from the beginning. Mr Alavanos and Mr Mauro have done a remarkable job, Mr Alavanos earlier, and now Mr Mauro. This is of vital importance, because here too this process helped us considerably at crucial moments, in defining the concept of e-Learning immediately after the Lisbon Summit, and in formulating the e-Learning action plan, immediately after the last European Council.
I should like to respond to the three fundamental messages not only expressed by the rapporteurs but also discussed by the Members of this House.
The first is the principle of access for everyone. You know that immediately after the Lisbon Summit the e-Learning plan gave rise to various initiatives in some Member States, aimed at installing computers in the classroom.
However, a computer in the classroom is not an end in itself. A computer is only a machine, a tool. It has to be possible to use that computer, and the fact that it exists does not mean that it is being used. In my opinion, therefore, we must never separate the tool from the person who is using it. In short, yes we must equip schools, but we must do more than that. We must equip schools but we must also have electronic communication centres in our local authority areas, because it is not only those who go to school who have to participate in the information society. There are also those who have left school.
Exchanging scientific information, enhancing the services provided by libraries, creating an accessible European educational network and specific services, these are all essential measures to combat social exclusion. Yet social exclusion will continue to exist if, in order to lend more weight to the statistics, we merely install computers without providing teachers with appropriate training. I have paid careful attention to the report on the position of women and the special training that they will need, in view of their quite different approach to the new technologies. I believe that we need to take this into consideration.
We must also train our teachers. We have discussed this issue a great deal in recent weeks. Teachers are the key to the success of e-Learning. Yet most of them are not equipped to use computers, and to ensure that those computers, and this software, this content, constitute an aid to learning. It is essential to convince them that they can teach differently by using new technologies. On this subject I should like to quote a phrase used by Mr Rocard, the draftsman of the opinion of the Committee on Employment and Social Affairs, when he reiterated the argument that a radical reorganisation of education is called for in terms of physical space, time and substance.
We are faced with a new world, and there are not many of us who realise what that means. I would like to say here and now that this new world will happen not only as a result of participation by the public services but also as a result of the world of industry becoming more responsible. This is why, last week, I organised the first e-Learning summit in Brussels, in partnership with both the public and the private sectors. That summit was wonderful, because it provided a platform for some amazing exchanges, and at the same time it demonstrated how the private sector is becoming more responsible, the businesses, and the know-how that exists in this area. The ideal situation, of course, would be one in which there was symbiosis between the two. Though policy decisions have to be taken by those who are responsible for policy-making, the implementation of those decisions could well be the result of interaction between the knowledge of the private sector and the educational knowledge of the public sector. These two types of knowledge, working together, could be highly effective. The idea has been suggested, and I hope that it will be followed by specific projects in this field.
This brings me to another subject. Yes, Europe is showing the way, but these theories are not put into practice in some ivory tower in Brussels. They are put into practice in our regions, our towns and our villages. The method used should be the 'bottom-up' method. In other words, though policy decisions have to be taken somewhere, they have to be implemented, not from the top downwards, but rather at grass-roots level. Any contribution towards getting specific local projects off the ground will be welcome.
So you see, ladies and gentlemen, we are standing on the threshold of a great adventure. Things are moving on all sides, though admittedly not always in the right direction, but then we are learning lessons as well. People sometimes ask me for something more specific, but there is already much that is specific at ground level, and this has been the case not only during the past year or so. Specific projects implemented under our Socrates and Leonardo programmes have generated many of the features that we are now finding in our education systems. Basically, these were programmes which you wanted, for which you, together with the Commission, sought and obtained serious funding, and which, despite all the administrative problems which you regularly bring to my attention, are positive elements.
So, dear colleagues, we have had the right idea for many years now. We are travelling together in the right direction. We are taking giant steps forward, much more rapidly than anyone could have imagined two or three years ago. There are a few small problems here and there. Let us tackle them together, but tackle them in a spirit of optimism, because things really are improving.
Thank you very much, Commissioner.
The Presidency is pleased to note, Commissioner, that you repeatedly address MEPs as "dear colleagues" , which demonstrates the nostalgia you feel for your recent times as a Member of Parliament. Although I was not here during the last legislature, I would like to point out that this nostalgia is reciprocated and that the MEPs also miss your magnificent contributions when you sat in this House.
Ladies and gentlemen, the joint debate is closed.
The vote will take place tomorrow, Tuesday, at noon.
I am also pleased to inform you that, to conclude this debate, the Presidency has received a motion for a resolution B5-341/2001, on behalf of the Committee on Culture, on which the vote will be held on Wednesday at 11.30 a.m.
(The sitting was closed at 8.43 p.m.)